Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of March 4,
2010, between BioSante Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to issue and sell
to each Purchaser, and each Purchaser, severally and not jointly, desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 


ARTICLE I.


DEFINITIONS

 


1.1           DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
AGREEMENT, FOR ALL PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE
MEANINGS SET FORTH IN THIS SECTION 1.1:


 


“ACQUIRING PERSON” SHALL HAVE THE MEANING ASCRIBED TO SUCH TERM IN SECTION 4.5.


 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived.

 

“Commission” means the United States Securities and Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means Oppenheimer Wolff & Donnelly LLP, with offices located
at Plaza VII, Suite 3300, 45 South Seventh Street, Minneapolis, Minnesota 55402.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Evaluation Date” shall have the meaning ascribed to such term in
Section 3.1(r).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
current or former employees, officers, directors or independent contractors of
the Company pursuant to any stock-based compensation plan duly adopted for such
purpose, by a majority of the non-employee members of the Board of Directors or
a majority of the members of a committee of non-employee directors established
for such purpose, (b) securities upon the exercise or exchange of or conversion
of any Securities issued hereunder and/or other securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities, (c) securities issued pursuant to stock splits, stock
dividends or distributions, recapitalizations and similar events affecting the
Common Stock; (d) shares of Common Stock or warrants to vendors of the Company
approved by a majority of the non-employee members of the Board of Directors;
(e) securities issued pursuant to mergers, acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company; and (f) securities issued after the completion of any merger,
acquisition or strategic transaction approved by a majority of the disinterested
directors of the Company upon the exercise or exchange of or conversion of any
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of effectiveness of such merger,
acquisition or strategic transaction.

 

“FDA” shall have the meaning ascribed to such term in Section 3.1(gg).

 

“FDCA” shall have the meaning ascribed to such term in Section 3.1(gg).

 

2

--------------------------------------------------------------------------------


 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(z).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction, other than restrictions imposed
by securities laws.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(m).

 

“Per Share Purchase Price” equals $1.73, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

Pharmaceutical Product” shall have the meaning ascribed to such term in
Section 3.1(gg).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Prospectus” means the base prospectus filed with the Registration Statement.

 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser prior to or at the Closing.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.8.

 

“Registration Statement” means the effective registration statement with
Commission file No. 333-159606 which registers the sale of the Shares, the
Warrants and the Warrant Shares to the Purchasers.

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or

 

3

--------------------------------------------------------------------------------


 

regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, also include any direct or indirect
subsidiary of the Company formed or acquired after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Warrants and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 

“Transfer Agent” means Computershare Investor Services, the current transfer
agent of the Company, with a mailing address of 350 Indiana Street, Suite 750,
Golden CO 80401 and a facsimile number of 312.601.2312, and any successor
transfer agent of the Company.

 

4

--------------------------------------------------------------------------------


 

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall have a term of exercise equal that commences six months and one
day from the Closing Date (the “Initial Exercise Date”) and ends on the five
(5) year anniversary of the Initial Exercise Date, in the form of Exhibit A
attached hereto.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

“WS” means Weinstein Smith LLP with offices located at 420 Lexington Avenue,
Suite 2620, New York, New York 10170-0002.

 


ARTICLE II.


PURCHASE AND SALE


 


2.1           CLOSING.  ON THE CLOSING DATE, UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH HEREIN, SUBSTANTIALLY CONCURRENT WITH THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE PARTIES HERETO, THE COMPANY AGREES TO SELL,
AND EACH OF THE PURCHASERS, SEVERALLY AND NOT JOINTLY,  AGREES TO PURCHASE THE
NUMBER OF SHARES AND WARRANTS SPECIFIED BELOW SUCH PURCHASER’S NAME ON THE
SIGNATURE PAGE TO THIS AGREEMENT.  EACH PURCHASER SHALL DELIVER TO THE COMPANY,
VIA WIRE TRANSFER OR A CERTIFIED CHECK OF IMMEDIATELY AVAILABLE FUNDS EQUAL TO
SUCH PURCHASER’S SUBSCRIPTION AMOUNT AS SET FORTH ON THE SIGNATURE PAGE HERETO
EXECUTED BY SUCH PURCHASER AND THE COMPANY SHALL DELIVER TO EACH PURCHASER ITS
RESPECTIVE SHARES AND A WARRANT AS DETERMINED PURSUANT TO SECTION 2.2(A), AND
THE COMPANY AND EACH PURCHASER SHALL DELIVER THE OTHER ITEMS SET FORTH IN
SECTION 2.2 DELIVERABLE AT THE CLOSING.  UPON SATISFACTION OF THE COVENANTS AND
CONDITIONS SET FORTH IN SECTIONS 2.2 AND 2.3, THE CLOSING SHALL OCCUR AT SUCH
LOCATION AS THE PARTIES SHALL MUTUALLY AGREE.


 


2.2           DELIVERIES.


 


(A)           ON OR PRIOR TO THE CLOSING DATE, THE COMPANY SHALL DELIVER OR
CAUSE TO BE DELIVERED TO EACH PURCHASER THE FOLLOWING:


 

(I)            THIS AGREEMENT DULY EXECUTED BY THE COMPANY;

 

(II)           A LEGAL OPINION OF COMPANY COUNSEL, IN THE FORM TO BE MUTUALLY
AGREED UPON BY THE PARTIES;

 

(III)          A COPY OF THE IRREVOCABLE INSTRUCTIONS TO THE COMPANY’S TRANSFER
AGENT INSTRUCTING THE TRANSFER AGENT TO DELIVER VIA THE DEPOSITORY TRUST COMPANY
DEPOSIT WITHDRAWAL AGENT COMMISSION SYSTEM (“DWAC”) SHARES EQUAL TO SUCH
PURCHASER’S SUBSCRIPTION AMOUNT DIVIDED BY THE PER SHARE PURCHASE PRICE,
REGISTERED IN THE NAME OF SUCH PURCHASER;

 

(IV)          A WARRANT REGISTERED IN THE NAME OF SUCH PURCHASER TO PURCHASE UP
TO A NUMBER OF SHARES OF COMMON STOCK EQUAL TO 50% OF SUCH PURCHASER’S SHARES,
WITH AN EXERCISE PRICE EQUAL TO $2.08, SUBJECT TO ADJUSTMENT THEREIN (SUCH
WARRANT CERTIFICATE MAY BE DELIVERED WITHIN THREE TRADING DAYS OF THE CLOSING
DATE); AND

 

5

--------------------------------------------------------------------------------


 

(V)           THE PROSPECTUS AND PROSPECTUS SUPPLEMENT (WHICH MAY BE DELIVERED
IN ACCORDANCE WITH RULE 172 UNDER THE SECURITIES ACT).

 


(B)           ON OR PRIOR TO THE CLOSING DATE, EACH PURCHASER SHALL DELIVER OR
CAUSE TO BE DELIVERED TO THE COMPANY THE FOLLOWING:


 

(I)            THIS AGREEMENT DULY EXECUTED BY SUCH PURCHASER; AND

 

(II)           SUCH PURCHASER’S SUBSCRIPTION AMOUNT BY WIRE TRANSFER TO THE
ACCOUNT AS SPECIFIED IN WRITING BY THE COMPANY.

 


2.3           CLOSING CONDITIONS.


 


(A)           THE OBLIGATIONS OF THE COMPANY HEREUNDER IN CONNECTION WITH THE
CLOSING ARE SUBJECT TO THE FOLLOWING CONDITIONS BEING MET:


 

(I)            THE ACCURACY IN ALL MATERIAL RESPECTS WHEN MADE AND ON THE
CLOSING DATE OF THE REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS CONTAINED
HEREIN (UNLESS AS OF A SPECIFIC DATE THEREIN);

 

(II)           ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF EACH PURCHASER
REQUIRED TO BE PERFORMED AT OR PRIOR TO THE CLOSING DATE SHALL HAVE BEEN
PERFORMED IN ALL MATERIAL RESPECTS; AND

 

(III)          THE DELIVERY BY EACH PURCHASER OF THE ITEMS SET FORTH IN
SECTION 2.2(B) OF THIS AGREEMENT.

 


(B)           THE RESPECTIVE OBLIGATIONS OF THE PURCHASERS HEREUNDER IN
CONNECTION WITH THE CLOSING ARE SUBJECT TO THE FOLLOWING CONDITIONS BEING MET:


 

(I)            THE ACCURACY IN ALL MATERIAL RESPECTS WHEN MADE AND ON THE
CLOSING DATE OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED
HEREIN (UNLESS AS OF A SPECIFIC DATE THEREIN);

 

(II)           ALL OBLIGATIONS, COVENANTS AND AGREEMENTS OF THE COMPANY REQUIRED
TO BE PERFORMED AT OR PRIOR TO THE CLOSING DATE SHALL HAVE BEEN PERFORMED IN ALL
MATERIAL RESPECTS;

 

(III)          THE DELIVERY BY THE COMPANY OF THE ITEMS SET FORTH IN
SECTION 2.2(A) OF THIS AGREEMENT;

 

(IV)          THERE SHALL HAVE BEEN NO MATERIAL ADVERSE EFFECT WITH RESPECT TO
THE COMPANY SINCE THE DATE HEREOF;

 

(V)           FROM THE DATE HEREOF TO THE CLOSING DATE, TRADING IN THE COMMON
STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE COMMISSION OR THE COMPANY’S PRINCIPAL
TRADING MARKET (EXCEPT FOR ANY SUSPENSION OF TRADING OF LIMITED DURATION AGREED
TO BY THE COMPANY, WHICH SUSPENSION SHALL BE TERMINATED PRIOR TO THE

 

6

--------------------------------------------------------------------------------


 

CLOSING), AND, AT ANY TIME PRIOR TO THE CLOSING DATE, TRADING IN SECURITIES
GENERALLY AS REPORTED BY BLOOMBERG L.P. SHALL NOT HAVE BEEN SUSPENDED OR
LIMITED, OR MINIMUM PRICES SHALL NOT HAVE BEEN ESTABLISHED ON SECURITIES WHOSE
TRADES ARE REPORTED BY SUCH SERVICE, OR ON ANY TRADING MARKET, NOR SHALL A
BANKING MORATORIUM HAVE BEEN DECLARED EITHER BY THE UNITED STATES OR NEW YORK
STATE AUTHORITIES NOR SHALL THERE HAVE OCCURRED ANY MATERIAL OUTBREAK OR
ESCALATION OF HOSTILITIES OR OTHER NATIONAL OR INTERNATIONAL CALAMITY OF SUCH
MAGNITUDE IN ITS EFFECT ON, OR ANY MATERIAL ADVERSE CHANGE IN, ANY FINANCIAL
MARKET WHICH, IN EACH CASE, IN THE REASONABLE JUDGMENT OF EACH PURCHASER, MAKES
IT IMPRACTICABLE OR INADVISABLE TO PURCHASE THE SECURITIES AT THE CLOSING; AND

 

(VI)          AT LEAST $18.0 MILLION OF SHARES SHALL HAVE BEEN SUBSCRIBED FOR AT
THE PER SHARE PURCHASE PRICE AND ALL SUCH SUBSCRIPTIONS SHALL HAVE BEEN FUNDED
AND THE CORRESPONDING SHARES ISSUED.

 


ARTICLE III.


REPRESENTATIONS AND WARRANTIES


 


3.1           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  EXCEPT AS SET
FORTH IN THE DISCLOSURE SCHEDULES, WHICH DISCLOSURE SCHEDULES SHALL BE DEEMED A
PART HEREOF AND SHALL QUALIFY ANY REPRESENTATION OR WARRANTY MADE HEREIN TO THE
EXTENT OF SUCH DISCLOSURE CONTAINED IN THE CORRESPONDING SECTION OF THE
DISCLOSURE SCHEDULES, THE COMPANY HEREBY MAKES THE FOLLOWING REPRESENTATIONS AND
WARRANTIES TO EACH PURCHASER:


 


(A)           SUBSIDIARIES.  ALL OF THE DIRECT AND INDIRECT SUBSIDIARIES OF THE
COMPANY ARE SET FORTH ON SCHEDULE 3.1(A).  THE COMPANY OWNS, DIRECTLY OR
INDIRECTLY, ALL OF THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF EACH
SUBSIDIARY FREE AND CLEAR OF ANY LIENS, AND ALL OF THE ISSUED AND OUTSTANDING
SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND ARE FULLY
PAID, NON-ASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS TO SUBSCRIBE FOR
OR PURCHASE SECURITIES.  IF THE COMPANY HAS NO SUBSIDIARIES, ALL OTHER
REFERENCES TO THE SUBSIDIARIES OR ANY OF THEM IN THE TRANSACTION DOCUMENTS SHALL
BE DISREGARDED.


 


(B)           ORGANIZATION AND QUALIFICATION.  THE COMPANY AND EACH OF THE
SUBSIDIARIES IS AN ENTITY DULY INCORPORATED OR OTHERWISE ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION, WITH THE REQUISITE POWER AND AUTHORITY TO OWN AND
USE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS CURRENTLY
CONDUCTED.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION NOR DEFAULT
OF ANY OF THE PROVISIONS OF ITS RESPECTIVE CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS.  EACH OF THE
COMPANY AND THE SUBSIDIARIES IS DULY QUALIFIED TO CONDUCT BUSINESS AND IS IN
GOOD STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY IN EACH JURISDICTION IN
WHICH THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY OWNED BY IT MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING, AS THE CASE MAY BE, WOULD NOT RESULT IN: (I) A MATERIAL ADVERSE EFFECT
ON THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY TRANSACTION DOCUMENT WITH
RESPECT TO THE COMPANY, (II) A MATERIAL ADVERSE EFFECT ON THE RESULTS OF
OPERATIONS, ASSETS, BUSINESS OR CONDITION (FINANCIAL OR OTHERWISE) OF THE

 

7

--------------------------------------------------------------------------------


 


COMPANY AND THE SUBSIDIARIES, TAKEN AS A WHOLE, OR (III) A MATERIAL ADVERSE
EFFECT ON THE COMPANY’S ABILITY TO PERFORM IN ANY MATERIAL RESPECT ITS
OBLIGATIONS UNDER ANY TRANSACTION DOCUMENT (ANY OF (I), (II) OR (III), A
“MATERIAL ADVERSE EFFECT”) AND NO PROCEEDING HAS BEEN INSTITUTED IN ANY SUCH
JURISDICTION REVOKING, LIMITING OR CURTAILING OR SEEKING TO REVOKE, LIMIT OR
CURTAIL SUCH POWER AND AUTHORITY OR QUALIFICATION.


 


(C)           AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS THE REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT ITS
OBLIGATIONS HEREUNDER AND THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF THE
TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION ON THE PART OF THE COMPANY AND NO FURTHER ACTION IS REQUIRED BY
THE COMPANY, THE BOARD OF DIRECTORS OR THE COMPANY’S STOCKHOLDERS IN CONNECTION
THEREWITH OTHER THAN IN CONNECTION WITH THE REQUIRED APPROVALS.  EACH
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY HAS BEEN (OR UPON DELIVERY WILL HAVE
BEEN) DULY EXECUTED BY THE COMPANY AND, WHEN DELIVERED IN ACCORDANCE WITH THE
TERMS HEREOF AND THEREOF, WILL CONSTITUTE THE VALID AND BINDING OBLIGATION OF
THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT
(I) AS LIMITED BY GENERAL EQUITABLE PRINCIPLES AND APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION
AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (II) AS LIMITED BY LAWS
RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER
EQUITABLE REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION
PROVISIONS MAY BE LIMITED BY APPLICABLE LAW.


 


(D)           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY THE
COMPANY OF THE TRANSACTION DOCUMENTS, THE ISSUANCE AND SALE OF THE SECURITIES
AND THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
TO WHICH IT IS A PARTY DO NOT AND WILL NOT (I) CONFLICT WITH OR VIOLATE ANY
PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS, OR
(II) CONFLICT WITH, OR CONSTITUTE A DEFAULT (OR AN EVENT THAT WITH NOTICE OR
LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, RESULT IN THE CREATION OF
ANY LIEN UPON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY OR ANY SUBSIDIARY,
OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT, ACCELERATION OR
CANCELLATION (WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) OF, ANY AGREEMENT,
CREDIT FACILITY, DEBT OR OTHER INSTRUMENT (EVIDENCING A COMPANY OR SUBSIDIARY
DEBT OR OTHERWISE) OR OTHER UNDERSTANDING TO WHICH THE COMPANY OR ANY SUBSIDIARY
IS A PARTY OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS
BOUND OR AFFECTED, OR (III) SUBJECT TO THE REQUIRED APPROVALS, CONFLICT WITH OR
RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER, JUDGMENT, INJUNCTION,
DECREE OR OTHER RESTRICTION OF ANY COURT OR GOVERNMENTAL AUTHORITY TO WHICH THE
COMPANY OR A SUBSIDIARY IS SUBJECT (INCLUDING FEDERAL AND STATE SECURITIES LAWS
AND REGULATIONS), OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR A
SUBSIDIARY IS BOUND OR AFFECTED; EXCEPT IN THE CASE OF EACH OF CLAUSES (II) AND
(III), SUCH AS WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(E)           FILINGS, CONSENTS AND APPROVALS.  THE COMPANY IS NOT REQUIRED TO
OBTAIN ANY CONSENT, WAIVER, AUTHORIZATION OR ORDER OF, GIVE ANY NOTICE TO, OR
MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR OTHER FEDERAL, STATE, LOCAL
OR OTHER GOVERNMENTAL AUTHORITY

 

8

--------------------------------------------------------------------------------


 


OR OTHER PERSON IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE COMPANY OF THE TRANSACTION DOCUMENTS, OTHER THAN: (I) THE FILINGS REQUIRED
PURSUANT TO SECTION 4.4 OF THIS AGREEMENT, (II) THE FILING WITH THE COMMISSION
OF THE PROSPECTUS SUPPLEMENT, (III) APPLICATION(S) TO EACH APPLICABLE TRADING
MARKET FOR THE LISTING OF THE SECURITIES FOR TRADING THEREON IN THE TIME AND
MANNER REQUIRED THEREBY AND (IV) SUCH FILINGS AS ARE REQUIRED TO BE MADE UNDER
APPLICABLE STATE SECURITIES LAWS AND FINRA (COLLECTIVELY, THE “REQUIRED
APPROVALS”).


 


(F)            ISSUANCE OF THE SECURITIES; REGISTRATION.  THE SECURITIES ARE
DULY AUTHORIZED AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE WITH THE APPLICABLE
TRANSACTION DOCUMENTS, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE, FREE AND CLEAR OF ALL LIENS IMPOSED BY THE COMPANY.  THE WARRANT
SHARES, WHEN ISSUED IN ACCORDANCE WITH THE TERMS OF THE WARRANTS, WILL BE
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF ALL LIENS
IMPOSED BY THE COMPANY.  THE COMPANY HAS RESERVED FROM ITS DULY AUTHORIZED
CAPITAL STOCK THE MAXIMUM NUMBER OF SHARES OF COMMON STOCK ISSUABLE PURSUANT TO
THIS AGREEMENT AND THE WARRANTS. THE COMPANY HAS PREPARED AND FILED THE
REGISTRATION STATEMENT IN CONFORMITY IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE SECURITIES ACT, WHICH REGISTRATION STATEMENT BECAME
EFFECTIVE ON JUNE 9, 2009 (THE “EFFECTIVE DATE”), INCLUDING THE PROSPECTUS, AND
SUCH AMENDMENTS AND SUPPLEMENTS THERETO AS MAY HAVE BEEN REQUIRED TO THE DATE OF
THIS AGREEMENT.  THE REGISTRATION STATEMENT IS EFFECTIVE UNDER THE SECURITIES
ACT AND TO THE ACTUAL KNOWLEDGE OF THE COMPANY, NO STOP ORDER PREVENTING OR
SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT OR SUSPENDING OR
PREVENTING THE USE OF THE PROSPECTUS HAS BEEN ISSUED BY THE COMMISSION AND NO
PROCEEDINGS FOR THAT PURPOSE HAVE BEEN INSTITUTED OR, TO THE KNOWLEDGE OF THE
COMPANY, ARE THREATENED BY THE COMMISSION.  THE COMPANY, IF REQUIRED BY THE
RULES AND REGULATIONS OF THE COMMISSION, PROPOSES TO FILE THE PROSPECTUS
SUPPLEMENT, WITH THE COMMISSION PURSUANT TO RULE 424(B).  AT THE TIME THE
REGISTRATION STATEMENT AND ANY AMENDMENTS THERETO BECAME EFFECTIVE, AT THE DATE
OF THIS AGREEMENT AND AT THE CLOSING DATE, THE REGISTRATION STATEMENT AND ANY
AMENDMENTS THERETO CONFORMED AND WILL CONFORM IN ALL MATERIAL RESPECTS TO THE
REQUIREMENTS OF THE SECURITIES ACT AND DID NOT AND WILL NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING; AND
THE PROSPECTUS AND ANY AMENDMENTS OR SUPPLEMENTS THERETO, AT TIME THE PROSPECTUS
OR ANY AMENDMENT OR SUPPLEMENT THERETO WAS ISSUED AND AT THE CLOSING DATE,
CONFORMED AND WILL CONFORM IN ALL MATERIAL RESPECTS TO THE REQUIREMENTS OF THE
SECURITIES ACT AND DID NOT AND WILL NOT CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING.


 


(G)           CAPITALIZATION.  THE AUTHORIZED CAPITALIZATION OF THE COMPANY IS
AS SET FORTH ON SCHEDULE 3.1(F).  THE COMPANY HAS NOT ISSUED ANY CAPITAL STOCK
SINCE ITS MOST RECENTLY FILED REPORT UNDER THE EXCHANGE ACT, OTHER THAN PURSUANT
TO THE EXERCISE OF STOCK OPTIONS UNDER THE COMPANY’S STOCK-BASED COMPENSATION
PLANS AND PURSUANT TO THE CONVERSION AND/OR EXERCISE OF COMMON STOCK EQUIVALENTS
OUTSTANDING AS OF THE DATE OF THE MOST RECENTLY FILED REPORT UNDER THE EXCHANGE
ACT.  NO PERSON HAS ANY RIGHT OF FIRST REFUSAL, PREEMPTIVE RIGHT, RIGHT OF
PARTICIPATION, OR ANY SIMILAR RIGHT TO PARTICIPATE IN THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  EXCEPT AS DISCLOSED IN THE

 

9

--------------------------------------------------------------------------------


 


SEC REPORTS OR SCHEDULE 3.1(F) OR AS A RESULT OF THE PURCHASE AND SALE OF THE
SECURITIES, THERE ARE NO OUTSTANDING OPTIONS, WARRANTS, SCRIP RIGHTS TO
SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR
SECURITIES, RIGHTS OR OBLIGATIONS CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR, OR GIVING ANY PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE,
ANY SHARES OF COMMON STOCK, OR CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR
ARRANGEMENTS BY WHICH THE COMPANY OR ANY SUBSIDIARY IS BOUND TO ISSUE ADDITIONAL
SHARES OF COMMON STOCK OR COMMON STOCK EQUIVALENTS.  THE ISSUANCE AND SALE OF
THE SECURITIES WILL NOT OBLIGATE THE COMPANY TO ISSUE SHARES OF COMMON STOCK OR
OTHER SECURITIES TO ANY PERSON (OTHER THAN THE PURCHASERS) AND WILL NOT RESULT
IN A RIGHT OF ANY HOLDER OF COMPANY SECURITIES TO ADJUST THE EXERCISE,
CONVERSION, EXCHANGE OR RESET PRICE UNDER ANY OF SUCH SECURITIES. ALL OF THE
OUTSTANDING SHARES OF CAPITAL STOCK OF THE COMPANY ARE VALIDLY ISSUED, FULLY
PAID AND NONASSESSABLE, HAVE BEEN ISSUED IN ALL MATERIAL RESPECTS IN COMPLIANCE
WITH ALL FEDERAL AND STATE SECURITIES LAWS, AND NONE OF SUCH OUTSTANDING SHARES
WAS ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS OR SIMILAR RIGHTS TO SUBSCRIBE
FOR OR PURCHASE SECURITIES.  NO FURTHER APPROVAL OR AUTHORIZATION OF ANY
STOCKHOLDER, THE BOARD OF DIRECTORS OR OTHERS IS REQUIRED FOR THE ISSUANCE AND
SALE OF THE SECURITIES, INCLUDING WITHOUT LIMITATION, PURSUANT TO
RULE 5635(B) OR (D) OF THE LISTING RULES OF THE NASDAQ STOCK MARKET.  EXCEPT AS
DISCLOSED IN ANY SEC REPORT, INCLUDING ANY EXHIBIT THERETO, THERE ARE NO
STOCKHOLDERS AGREEMENTS, VOTING AGREEMENTS OR OTHER SIMILAR AGREEMENTS WITH
RESPECT TO THE COMPANY’S CAPITAL STOCK TO WHICH THE COMPANY IS A PARTY OR, TO
THE KNOWLEDGE OF THE COMPANY, BETWEEN OR AMONG ANY OF THE COMPANY’S
STOCKHOLDERS.


 


(H)           SEC REPORTS; FINANCIAL STATEMENTS.  THE COMPANY HAS COMPLIED IN
ALL MATERIAL RESPECTS WITH REQUIREMENTS TO FILE ALL REPORTS, SCHEDULES, FORMS,
STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY THE COMPANY UNDER THE
EXCHANGE ACT, INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF, FOR THE TWO
YEARS PRECEDING THE DATE HEREOF (OR SUCH SHORTER PERIOD AS THE COMPANY WAS
REQUIRED BY LAW OR REGULATION TO FILE SUCH MATERIAL) (THE FOREGOING MATERIALS,
INCLUDING THE EXHIBITS THERETO AND DOCUMENTS INCORPORATED BY REFERENCE THEREIN,
BEING COLLECTIVELY REFERRED TO HEREIN AS THE “SEC REPORTS”) ON A TIMELY BASIS OR
HAS RECEIVED A VALID EXTENSION OF SUCH TIME OF FILING AND HAS FILED ANY SUCH SEC
REPORTS PRIOR TO THE EXPIRATION OF ANY SUCH EXTENSION.  AS OF THEIR RESPECTIVE
DATES, THE SEC REPORTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS
OF THE SECURITIES ACT AND THE EXCHANGE ACT, AS APPLICABLE, AND NONE OF THE SEC
REPORTS, WHEN FILED, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING. THE COMPANY IS NOT AN ISSUER CURRENTLY
SUBJECT TO RULE 144(I) UNDER THE SECURITIES ACT. THE FINANCIAL STATEMENTS OF THE
COMPANY INCLUDED IN THE SEC REPORTS COMPLY IN ALL MATERIAL RESPECTS WITH
APPLICABLE ACCOUNTING REQUIREMENTS AND THE RULES AND REGULATIONS OF THE
COMMISSION WITH RESPECT THERETO AS IN EFFECT AT THE TIME OF FILING.  SUCH
FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH UNITED STATES
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS DURING
THE PERIODS INVOLVED (“GAAP”), EXCEPT AS MAY BE OTHERWISE SPECIFIED IN SUCH
FINANCIAL STATEMENTS OR THE NOTES THERETO AND EXCEPT THAT UNAUDITED FINANCIAL
STATEMENTS MAY NOT CONTAIN ALL FOOTNOTES REQUIRED BY GAAP, AND FAIRLY PRESENT IN
ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES AS OF AND FOR THE DATES THEREOF AND THE RESULTS

 

10

--------------------------------------------------------------------------------


 


OF OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED, SUBJECT, IN THE CASE OF
UNAUDITED STATEMENTS, TO NORMAL, IMMATERIAL, YEAR-END AUDIT ADJUSTMENTS.


 


(I)            MATERIAL CHANGES; UNDISCLOSED EVENTS, LIABILITIES OR
DEVELOPMENTS.  SINCE THE DATE OF THE LATEST AUDITED FINANCIAL STATEMENTS
INCLUDED WITHIN THE SEC REPORTS, EXCEPT AS SPECIFICALLY DISCLOSED IN A
SUBSEQUENT SEC REPORT FILED PRIOR TO THE DATE HEREOF, (I) THERE HAS BEEN NO
EVENT, OCCURRENCE OR DEVELOPMENT THAT HAS HAD OR THAT WOULD RESULT IN A MATERIAL
ADVERSE EFFECT, (II) THE COMPANY HAS NOT INCURRED ANY MATERIAL LIABILITIES
(CONTINGENT OR OTHERWISE) OTHER THAN (A) TRADE PAYABLES AND ACCRUED EXPENSES
INCURRED IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND
(B) LIABILITIES NOT REQUIRED TO BE REFLECTED IN THE COMPANY’S FINANCIAL
STATEMENTS PURSUANT TO GAAP OR REQUIRED TO BE DISCLOSED IN FILINGS MADE WITH THE
COMMISSION, (III) THE COMPANY HAS NOT MATERIALLY ALTERED ITS METHOD OF
ACCOUNTING, (IV) THE COMPANY HAS NOT DECLARED OR MADE ANY DIVIDEND OR
DISTRIBUTION OF CASH OR OTHER PROPERTY TO ITS STOCKHOLDERS OR PURCHASED,
REDEEMED OR MADE ANY AGREEMENTS TO PURCHASE OR REDEEM ANY SHARES OF ITS CAPITAL
STOCK AND (V) THE COMPANY HAS NOT ISSUED ANY EQUITY SECURITIES TO ANY OFFICER,
DIRECTOR OR AFFILIATE, EXCEPT PURSUANT TO EXISTING COMPANY STOCK-BASED
COMPENSATION PLANS.  THE COMPANY DOES NOT HAVE PENDING BEFORE THE COMMISSION ANY
REQUEST FOR CONFIDENTIAL TREATMENT OF INFORMATION.  EXCEPT FOR THE ISSUANCE OF
THE SECURITIES CONTEMPLATED BY THIS AGREEMENT OR AS SET FORTH IN THE SEC REPORTS
OR ON SCHEDULE 3.1(I), NO EVENT, LIABILITY OR DEVELOPMENT HAS OCCURRED WITH
RESPECT TO THE COMPANY OR ITS SUBSIDIARIES OR THEIR RESPECTIVE BUSINESS,
PROPERTIES, OPERATIONS OR FINANCIAL CONDITION THAT WOULD BE REQUIRED TO BE
DISCLOSED BY THE COMPANY UNDER APPLICABLE SECURITIES LAWS AT THE TIME THIS
REPRESENTATION IS MADE OR DEEMED MADE THAT HAS NOT BEEN PUBLICLY DISCLOSED PRIOR
TO THE DATE THAT THIS REPRESENTATION IS MADE.


 


(J)            LITIGATION.  EXCEPT AS DISCLOSED IN THE SEC REPORTS OR ON
SCHEDULE 3.1(J), THERE IS NO ACTION, SUIT, INQUIRY, NOTICE OF VIOLATION,
PROCEEDING OR INVESTIGATION PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED AGAINST OR AFFECTING THE COMPANY, ANY SUBSIDIARY OR ANY OF THEIR
RESPECTIVE PROPERTIES BEFORE OR BY ANY COURT, ARBITRATOR, GOVERNMENTAL OR
ADMINISTRATIVE AGENCY OR REGULATORY AUTHORITY (FEDERAL, STATE, COUNTY, LOCAL OR
FOREIGN) (COLLECTIVELY, AN “ACTION”) WHICH (I) ADVERSELY AFFECTS OR CHALLENGES
THE LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE TRANSACTION DOCUMENTS OR
THE SECURITIES OR (II) WOULD, IF THERE WERE AN UNFAVORABLE DECISION, HAVE A
MATERIAL ADVERSE EFFECT.  EXCEPT AS DISCLOSED IN THE SEC REPORTS OR ON SCHEDULE
3.1(J), NEITHER THE COMPANY NOR ANY SUBSIDIARY, NOR TO THE COMPANY’S ACTUAL
KNOWLEDGE, DIRECTOR OR OFFICER THEREOF, IS OR DURING THE PAST 12 MONTHS HAS BEEN
THE SUBJECT OF ANY ACTION INVOLVING A CLAIM OF VIOLATION OF OR LIABILITY UNDER
FEDERAL OR STATE SECURITIES LAWS OR A CLAIM OF BREACH OF FIDUCIARY DUTY.  THERE
HAS NOT BEEN, AND TO THE KNOWLEDGE OF THE COMPANY, THERE IS NOT PENDING OR
CONTEMPLATED, ANY INVESTIGATION BY THE COMMISSION INVOLVING THE COMPANY OR TO
THE COMPANY’S KNOWLEDGE, ANY CURRENT DIRECTOR OR OFFICER OF THE COMPANY DURING
THE PAST 12 MONTHS.   THE COMMISSION HAS NOT ISSUED ANY STOP ORDER OR OTHER
ORDER SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT FILED BY THE
COMPANY OR ANY SUBSIDIARY UNDER THE EXCHANGE ACT OR THE SECURITIES ACT.

 


(K)           LABOR RELATIONS.  NO MATERIAL LABOR DISPUTE EXISTS OR, TO THE
ACTUAL KNOWLEDGE OF THE COMPANY, IS IMMINENT WITH RESPECT TO ANY OF THE
EMPLOYEES OF THE

 

11

--------------------------------------------------------------------------------


 


COMPANY, WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.  NONE OF THE COMPANY’S OR
ITS SUBSIDIARIES’ EMPLOYEES IS A MEMBER OF A UNION THAT RELATES TO SUCH
EMPLOYEE’S RELATIONSHIP WITH THE COMPANY OR SUCH SUBSIDIARY, AND NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO A COLLECTIVE BARGAINING
AGREEMENT, AND THE COMPANY AND ITS SUBSIDIARIES BELIEVE THAT THEIR RELATIONSHIPS
WITH THEIR EMPLOYEES ARE GOOD.  NO EXECUTIVE OFFICER, TO THE KNOWLEDGE OF THE
COMPANY, IS, IN VIOLATION OF ANY MATERIAL TERM OF ANY EMPLOYMENT CONTRACT,
CONFIDENTIALITY, DISCLOSURE OR PROPRIETARY INFORMATION AGREEMENT OR
NON-COMPETITION AGREEMENT, OR ANY OTHER CONTRACT OR AGREEMENT OR ANY RESTRICTIVE
COVENANT IN FAVOR OF ANY THIRD PARTY, AND THE CONTINUED EMPLOYMENT OF EACH SUCH
EXECUTIVE OFFICER DOES NOT SUBJECT THE COMPANY OR ANY OF ITS SUBSIDIARIES TO ANY
LIABILITY WITH RESPECT TO ANY OF THE FOREGOING MATTERS.  THE COMPANY AND ITS
SUBSIDIARIES ARE IN COMPLIANCE WITH ALL U.S. FEDERAL, STATE, LOCAL AND FOREIGN
LAWS AND REGULATIONS RELATING TO EMPLOYMENT AND EMPLOYMENT PRACTICES, TERMS AND
CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS, EXCEPT WHERE THE FAILURE TO BE IN
COMPLIANCE WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A MATERIAL
ADVERSE EFFECT.


 


(L)            COMPLIANCE.  NEITHER THE COMPANY NOR ANY SUBSIDIARY: (I) IS IN
DEFAULT UNDER OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED THAT HAS NOT BEEN
WAIVED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD RESULT IN A DEFAULT BY
THE COMPANY OR ANY SUBSIDIARY UNDER), NOR HAS THE COMPANY OR ANY SUBSIDIARY
RECEIVED NOTICE OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT IT IS IN
VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY OTHER AGREEMENT OR
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES IS
BOUND (WHETHER OR NOT SUCH DEFAULT OR VIOLATION HAS BEEN WAIVED), (II) IS IN
VIOLATION OF ANY JUDGMENT, DECREE OR ORDER OF ANY COURT, ARBITRATOR OR
GOVERNMENTAL BODY OR (III) IS OR HAS BEEN IN VIOLATION OF ANY STATUTE, RULE,
ORDINANCE OR REGULATION OF ANY GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT
LIMITATION ALL FOREIGN, FEDERAL, STATE AND LOCAL LAWS APPLICABLE TO ITS BUSINESS
AND ALL SUCH LAWS THAT AFFECT THE ENVIRONMENT, EXCEPT AS WOULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE EFFECT.


 


(M)          REGULATORY PERMITS.  THE COMPANY AND THE SUBSIDIARIES POSSESS ALL
CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL,
STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT THEIR
RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS, EXCEPT WHERE THE FAILURE
TO POSSESS SUCH PERMITS WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT (“MATERIAL
PERMITS”), AND NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE OF
PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY MATERIAL PERMIT.


 


(N)           TITLE TO ASSETS.  THE COMPANY AND THE SUBSIDIARIES DO NOT OWN ANY
REAL PROPERTY. THE COMPANY AND THE SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE
IN ALL PERSONAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO THE BUSINESS OF THE
COMPANY AND THE SUBSIDIARIES, IN EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT
FOR LIENS CREATED UNDER LICENSE OR COLLABORATION AGREEMENTS RELATING TO THE
COMPANY’S PRODUCTS OR INTELLECTUAL PROPERTY RIGHTS AND LIENS AS DO NOT
MATERIALLY AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT MATERIALLY INTERFERE
WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY AND
THE SUBSIDIARIES AND LIENS FOR THE PAYMENT OF FEDERAL, STATE OR OTHER TAXES, THE
PAYMENT OF WHICH IS NEITHER DELINQUENT NOR SUBJECT TO PENALTIES.  ANY REAL
PROPERTY AND FACILITIES HELD UNDER LEASE BY THE COMPANY AND THE SUBSIDIARIES ARE
HELD BY

 

12

--------------------------------------------------------------------------------


 


THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES WITH WHICH THE COMPANY AND
THE SUBSIDIARIES ARE IN COMPLIANCE WITH THE PROVISIONS THEREOF, EXCEPT WHERE
SUCH NON-COMPLIANCE WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT.


 


(O)           PATENTS AND TRADEMARKS.  THE COMPANY AND THE SUBSIDIARIES HAVE, OR
HAVE RIGHTS TO USE, ALL PATENTS, PATENT APPLICATIONS, TRADEMARKS, TRADEMARK
APPLICATIONS, SERVICE MARKS, TRADE NAMES, TRADE SECRETS, INVENTIONS, COPYRIGHTS,
LICENSES AND OTHER INTELLECTUAL PROPERTY RIGHTS AND SIMILAR RIGHTS NECESSARY OR
MATERIAL FOR USE IN CONNECTION WITH THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN
THE SEC REPORTS AND WHICH THE FAILURE TO SO HAVE WOULD NOT RESULT IN A MATERIAL
ADVERSE EFFECT (COLLECTIVELY, THE “INTELLECTUAL PROPERTY RIGHTS”).  NEITHER THE
COMPANY NOR ANY SUBSIDIARY HAS RECEIVED A NOTICE (WRITTEN OR OTHERWISE) THAT ANY
OF THE INTELLECTUAL PROPERTY RIGHTS USED BY THE COMPANY OR ANY SUBSIDIARY
VIOLATES OR INFRINGES UPON THE RIGHTS OF ANY PERSON.  TO THE ACTUAL KNOWLEDGE OF
THE COMPANY, ALL SUCH INTELLECTUAL PROPERTY RIGHTS ARE ENFORCEABLE AND THERE IS
NO EXISTING INFRINGEMENT BY ANOTHER PERSON OF ANY OF THE INTELLECTUAL PROPERTY
RIGHTS WHICH WOULD RESULT IN A MATERIAL ADVERSE EFFECT.  THE COMPANY AND ITS
SUBSIDIARIES HAVE TAKEN REASONABLE SECURITY MEASURES TO PROTECT THE SECRECY,
CONFIDENTIALITY AND VALUE OF ALL OF THEIR INTELLECTUAL PROPERTIES, EXCEPT WHERE
FAILURE TO DO SO WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, RESULT IN A
MATERIAL ADVERSE EFFECT.


 


(P)           INSURANCE.  THE COMPANY AND THE SUBSIDIARIES ARE INSURED BY
INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH LOSSES AND RISKS
AND IN SUCH AMOUNTS AS ARE PRUDENT AND CUSTOMARY FOR COMPANIES OF SIMILAR SIZE
AS THE COMPANY IN THE BUSINESSES IN WHICH THE COMPANY AND THE SUBSIDIARIES ARE
ENGAGED, INCLUDING, BUT NOT LIMITED TO, DIRECTORS AND OFFICERS INSURANCE
COVERAGE.  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS ANY REASON TO BELIEVE THAT
IT WILL NOT BE ABLE TO RENEW ITS EXISTING INSURANCE COVERAGE AS AND WHEN SUCH
COVERAGE EXPIRES OR TO OBTAIN SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE
NECESSARY TO CONTINUE ITS BUSINESS WITHOUT A SIGNIFICANT INCREASE IN COST.


 


(Q)           TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.  EXCEPT AS SET FORTH
IN THE SEC REPORTS, NONE OF THE OFFICERS OR DIRECTORS OF THE COMPANY AND, TO THE
KNOWLEDGE OF THE COMPANY, NONE OF THE EMPLOYEES OF THE COMPANY IS PRESENTLY A
PARTY TO ANY TRANSACTION WITH THE COMPANY OR ANY SUBSIDIARY (OTHER THAN FOR
SERVICES AS EMPLOYEES, OFFICERS AND DIRECTORS), INCLUDING ANY CONTRACT,
AGREEMENT OR OTHER ARRANGEMENT PROVIDING FOR THE FURNISHING OF SERVICES TO OR
BY, PROVIDING FOR RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE
REQUIRING PAYMENTS TO OR FROM ANY OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE
KNOWLEDGE OF THE COMPANY, ANY ENTITY IN WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH
EMPLOYEE HAS A SUBSTANTIAL INTEREST OR IS AN OFFICER, DIRECTOR, TRUSTEE OR
PARTNER, IN EACH CASE IN EXCESS OF $120,000 OTHER THAN FOR (I) PAYMENT OF SALARY
OR CONSULTING FEES FOR SERVICES RENDERED, (II) REIMBURSEMENT FOR EXPENSES
INCURRED ON BEHALF OF THE COMPANY AND (III) OTHER EMPLOYEE BENEFITS, INCLUDING
STOCK OPTION AGREEMENTS UNDER ANY STOCK-BASED COMPENSATION PLAN OF THE COMPANY.


 


(R)            SARBANES-OXLEY; INTERNAL ACCOUNTING CONTROLS.  THE COMPANY IS IN
MATERIAL COMPLIANCE WITH ALL PROVISIONS OF THE SARBANES-OXLEY ACT OF 2002 WHICH
ARE APPLICABLE TO IT AS OF THE CLOSING DATE.  THE COMPANY AND THE SUBSIDIARIES
MAINTAIN A

 

13

--------------------------------------------------------------------------------


 


SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE
ASSURANCE THAT: (I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S
GENERAL OR SPECIFIC AUTHORIZATIONS, (II) TRANSACTIONS ARE RECORDED AS NECESSARY
TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP AND TO
MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED ONLY IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV) THE
RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES. THE COMPANY HAS ESTABLISHED DISCLOSURE CONTROLS AND PROCEDURES (AS
DEFINED IN EXCHANGE ACT RULES 13A-15(E) AND 15D-15(E)) FOR THE COMPANY AND
DESIGNED SUCH DISCLOSURE CONTROLS AND PROCEDURES TO ENSURE THAT INFORMATION
REQUIRED TO BE DISCLOSED BY THE COMPANY IN THE REPORTS IT FILES OR SUBMITS UNDER
THE EXCHANGE ACT IS RECORDED, PROCESSED, SUMMARIZED AND REPORTED, WITHIN THE
TIME PERIODS SPECIFIED IN THE COMMISSION’S RULES AND FORMS.  THE COMPANY’S
CERTIFYING OFFICERS HAVE EVALUATED THE EFFECTIVENESS OF THE COMPANY’S DISCLOSURE
CONTROLS AND PROCEDURES AS OF THE END OF THE PERIOD COVERED BY THE COMPANY’S
MOST RECENTLY FILED PERIODIC REPORT UNDER THE EXCHANGE ACT (SUCH DATE, THE
“EVALUATION DATE”).  THE COMPANY PRESENTED IN ITS MOST RECENTLY FILED PERIODIC
REPORT UNDER THE EXCHANGE ACT THE CONCLUSIONS OF THE CERTIFYING OFFICERS ABOUT
THE EFFECTIVENESS OF THE DISCLOSURE CONTROLS AND PROCEDURES BASED ON THEIR
EVALUATIONS AS OF THE EVALUATION DATE.  SINCE THE EVALUATION DATE, THERE HAVE
BEEN NO CHANGES IN THE COMPANY’S INTERNAL CONTROL OVER FINANCIAL REPORTING (AS
SUCH TERM IS DEFINED IN THE EXCHANGE ACT) THAT HAS MATERIALLY AFFECTED, OR IS
REASONABLY LIKELY TO MATERIALLY AFFECT, THE COMPANY’S INTERNAL CONTROL OVER
FINANCIAL REPORTING.


 


(S)           CERTAIN FEES.  EXCEPT AS SET FORTH IN THE PROSPECTUS SUPPLEMENT,
NO BROKERAGE OR FINDER’S FEES OR COMMISSIONS ARE OR WILL BE PAYABLE BY THE
COMPANY TO ANY BROKER, FINANCIAL ADVISOR OR CONSULTANT, FINDER, PLACEMENT AGENT,
INVESTMENT BANKER, BANK OR OTHER PERSON WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  THE PURCHASERS SHALL HAVE NO
OBLIGATION WITH RESPECT TO ANY FEES OR WITH RESPECT TO ANY CLAIMS MADE BY OR ON
BEHALF OF OTHER PERSONS FOR FEES OF A TYPE CONTEMPLATED IN THIS SECTION THAT MAY
BE DUE FROM THE COMPANY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS.


 


(T)            INVESTMENT COMPANY. THE COMPANY IS NOT, AND IMMEDIATELY AFTER
RECEIPT OF PAYMENT FOR THE SECURITIES, WILL NOT BE AN “INVESTMENT COMPANY”
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


(U)           REGISTRATION RIGHTS.  EXCEPT AS DESCRIBED IN THE SEC REPORTS OR AS
PROVIDED IN AGREEMENTS FILED AS EXHIBITS TO THE SEC REPORTS, NO PERSON HAS ANY
RIGHT TO CAUSE THE COMPANY TO EFFECT THE REGISTRATION UNDER THE SECURITIES ACT
OF ANY SECURITIES OF THE COMPANY, WHICH RIGHTS ARE CURRENTLY NOT SATISFIED.


 


(V)           LISTING AND MAINTENANCE REQUIREMENTS.  THE COMMON STOCK IS
REGISTERED PURSUANT TO SECTION 12(B) OF THE EXCHANGE ACT AND LISTED ON THE
NASDAQ GLOBAL MARKET (THE “NASDAQ STOCK MARKET”), AND THE COMPANY HAS TAKEN NO
ACTION DESIGNED TO, OR WHICH TO ITS KNOWLEDGE IS LIKELY TO HAVE THE EFFECT OF,
TERMINATING THE REGISTRATION OF THE COMMON STOCK UNDER THE EXCHANGE ACT OR
DELISTING THE COMMON STOCK FROM THE NASDAQ STOCK MARKET NOR HAS THE COMPANY
RECEIVED ANY NOTIFICATION THAT THE

 

14

--------------------------------------------------------------------------------


 


COMMISSION IS CONTEMPLATING TERMINATING SUCH REGISTRATION.  THE COMPANY HAS NOT,
IN THE 12 MONTHS PRECEDING THE DATE HEREOF, RECEIVED NOTICE FROM ANY TRADING
MARKET ON WHICH THE COMMON STOCK IS OR HAS BEEN LISTED OR QUOTED TO THE EFFECT
THAT THE COMPANY IS NOT IN COMPLIANCE WITH THE MATERIAL LISTING OR MAINTENANCE
REQUIREMENTS OF SUCH TRADING MARKET.


 


(W)          APPLICATION OF TAKEOVER PROTECTIONS.  THE COMPANY AND THE BOARD OF
DIRECTORS HAVE TAKEN ALL NECESSARY ACTION, IF ANY, IN ORDER TO RENDER
INAPPLICABLE ANY CONTROL SHARE ACQUISITION, BUSINESS COMBINATION, POISON PILL
(INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR OTHER SIMILAR
ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION (OR
SIMILAR CHARTER DOCUMENTS) OR THE LAWS OF ITS STATE OF INCORPORATION THAT IS OR
COULD BECOME APPLICABLE TO THE PURCHASERS SOLELY AS A RESULT OF THE COMPANY’S
ISSUANCE OF THE SECURITIES AND THE PURCHASERS’ OWNERSHIP OF THE SECURITIES.


 


(X)            DISCLOSURE.  EXCEPT WITH RESPECT TO THE MATERIAL TERMS AND
CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, THE
COMPANY CONFIRMS THAT NEITHER IT NOR ANY OTHER PERSON ACTING ON ITS BEHALF HAS
PROVIDED ANY OF THE PURCHASERS OR THEIR AGENTS OR COUNSEL WITH ANY INFORMATION
THAT IT BELIEVES CONSTITUTES OR MIGHT CONSTITUTE MATERIAL, NON-PUBLIC
INFORMATION WHICH IS NOT OTHERWISE DISCLOSED IN THE PROSPECTUS SUPPLEMENT.   THE
COMPANY UNDERSTANDS AND CONFIRMS THAT THE PURCHASERS WILL RELY ON THE FOREGOING
REPRESENTATION IN EFFECTING TRANSACTIONS IN SECURITIES OF THE COMPANY.  ALL OF
THE DISCLOSURE FURNISHED BY OR ON BEHALF OF THE COMPANY TO THE PURCHASERS
REGARDING THE COMPANY, ITS BUSINESS AND THE TRANSACTIONS CONTEMPLATED HEREBY,
INCLUDING THE DISCLOSURE SCHEDULES TO THIS AGREEMENT, IS TRUE AND CORRECT AND
DOES NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING. THE COMPANY
ACKNOWLEDGES AND AGREES THAT NO PURCHASER MAKES OR HAS MADE ANY REPRESENTATIONS
OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY OTHER THAN
THOSE SPECIFICALLY SET FORTH IN SECTION 3.2 HEREOF.


 


(Y)           NO INTEGRATED OFFERING. ASSUMING THE ACCURACY OF THE PURCHASERS’
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2, NEITHER THE COMPANY,
NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF HAS,
DIRECTLY OR INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED
ANY OFFERS TO BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD CAUSE THIS
OFFERING OF THE SECURITIES TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY
FOR PURPOSES OF ANY APPLICABLE STOCKHOLDER APPROVAL PROVISIONS OF ANY TRADING
MARKET ON WHICH ANY OF THE SECURITIES OF THE COMPANY ARE LISTED OR DESIGNATED.


 


(Z)            SOLVENCY.  EXCEPT AS DESCRIBED IN THE SEC REPORTS, BASED ON THE
CONSOLIDATED FINANCIAL CONDITION OF THE COMPANY AS OF THE CLOSING DATE, AFTER
GIVING EFFECT TO THE RECEIPT BY THE COMPANY OF THE PROCEEDS FROM THE SALE OF THE
SECURITIES HEREUNDER, (I) THE FAIR SALEABLE VALUE OF THE COMPANY’S ASSETS
EXCEEDS THE AMOUNT THAT WILL BE REQUIRED TO BE PAID ON OR IN RESPECT OF THE
COMPANY’S EXISTING DEBTS AND OTHER LIABILITIES (INCLUDING KNOWN CONTINGENT
LIABILITIES) AS THEY MATURE, (II) THE COMPANY’S ASSETS DO NOT CONSTITUTE
UNREASONABLY SMALL CAPITAL TO CARRY ON ITS BUSINESS AS NOW

 

15

--------------------------------------------------------------------------------


 


CONDUCTED AND AS PROPOSED TO BE CONDUCTED INCLUDING ITS CAPITAL NEEDS TAKING
INTO ACCOUNT THE PARTICULAR CAPITAL REQUIREMENTS OF THE BUSINESS CONDUCTED BY
THE COMPANY, AND PROJECTED CAPITAL REQUIREMENTS AND CAPITAL AVAILABILITY
THEREOF, AND (III) THE CURRENT CASH FLOW OF THE COMPANY, TOGETHER WITH THE
PROCEEDS THE COMPANY WOULD RECEIVE, WERE IT TO LIQUIDATE ALL OF ITS ASSETS,
AFTER TAKING INTO ACCOUNT ALL ANTICIPATED USES OF THE CASH, WOULD BE SUFFICIENT
TO PAY ALL AMOUNTS ON OR IN RESPECT OF ITS LIABILITIES WHEN SUCH AMOUNTS ARE
REQUIRED TO BE PAID.  THE COMPANY DOES NOT INTEND TO INCUR DEBTS BEYOND ITS
ABILITY TO PAY SUCH DEBTS AS THEY MATURE (TAKING INTO ACCOUNT THE TIMING AND
AMOUNTS OF CASH TO BE PAYABLE ON OR IN RESPECT OF ITS DEBT).  THE COMPANY HAS NO
KNOWLEDGE OF ANY FACTS OR CIRCUMSTANCES WHICH LEAD IT TO BELIEVE THAT IT WILL
FILE FOR REORGANIZATION OR LIQUIDATION UNDER THE BANKRUPTCY OR REORGANIZATION
LAWS OF ANY JURISDICTION WITHIN ONE YEAR FROM THE CLOSING DATE.  SCHEDULE
3.1(Z) SETS FORTH AS OF THE DATE HEREOF ALL OUTSTANDING SECURED AND UNSECURED
INDEBTEDNESS OF THE COMPANY OR ANY SUBSIDIARY, OR FOR WHICH THE COMPANY OR ANY
SUBSIDIARY HAS COMMITMENTS.  FOR THE PURPOSES OF THIS AGREEMENT, “INDEBTEDNESS”
MEANS (X) ANY LIABILITIES FOR BORROWED MONEY OR AMOUNTS OWED IN EXCESS OF
$50,000 (OTHER THAN TRADE ACCOUNTS PAYABLE INCURRED IN THE ORDINARY COURSE OF
BUSINESS), (Y) ALL GUARANTIES, ENDORSEMENTS AND OTHER CONTINGENT OBLIGATIONS IN
RESPECT OF INDEBTEDNESS OF OTHERS, WHETHER OR NOT THE SAME ARE OR SHOULD BE
REFLECTED IN THE COMPANY’S BALANCE SHEET (OR THE NOTES THERETO), EXCEPT
GUARANTIES BY ENDORSEMENT OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION OR
SIMILAR TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS; AND (Z) THE PRESENT
VALUE OF ANY LEASE PAYMENTS IN EXCESS OF $50,000 DUE UNDER LEASES REQUIRED TO BE
CAPITALIZED IN ACCORDANCE WITH GAAP.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS
IN DEFAULT WITH RESPECT TO ANY INDEBTEDNESS EXCEPT WHERE SUCH DEFAULT WOULD NOT
RESULT IN A MATERIAL ADVERSE EFFECT.

 


(AA)         TAX STATUS.  EXCEPT FOR MATTERS THAT WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, RESULT IN A MATERIAL ADVERSE EFFECT, THE COMPANY AND EACH
SUBSIDIARY HAS FILED ALL NECESSARY FEDERAL, STATE AND FOREIGN INCOME AND
FRANCHISE TAX RETURNS AND HAS PAID OR ACCRUED ALL TAXES SHOWN AS DUE THEREON,
AND THE COMPANY HAS NO ACTUAL KNOWLEDGE OF A TAX DEFICIENCY WHICH HAS BEEN
ASSERTED OR THREATENED AGAINST THE COMPANY OR ANY SUBSIDIARY.

 


(BB)         FOREIGN CORRUPT PRACTICES.  NEITHER THE COMPANY, NOR TO THE ACTUAL
KNOWLEDGE OF THE COMPANY, ANY AGENT OR OTHER PERSON ACTING ON BEHALF OF THE
COMPANY, HAS (I) DIRECTLY OR INDIRECTLY, USED ANY FUNDS FOR UNLAWFUL
CONTRIBUTIONS, GIFTS, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATED TO
FOREIGN OR DOMESTIC POLITICAL ACTIVITY, (II) MADE ANY UNLAWFUL PAYMENT TO
FOREIGN OR DOMESTIC GOVERNMENT OFFICIALS OR EMPLOYEES OR TO ANY FOREIGN OR
DOMESTIC POLITICAL PARTIES OR CAMPAIGNS FROM CORPORATE FUNDS, (III) FAILED TO
DISCLOSE FULLY ANY CONTRIBUTION MADE BY THE COMPANY (OR MADE BY ANY PERSON
ACTING ON ITS BEHALF OF WHICH THE COMPANY IS AWARE) WHICH IS IN VIOLATION OF
LAW, OR (IV) VIOLATED IN ANY MATERIAL RESPECT ANY PROVISION OF THE FOREIGN
CORRUPT PRACTICES ACT OF 1977, AS AMENDED.

 


(CC)         ACCOUNTANTS.  THE COMPANY’S ACCOUNTING FIRM IS SET FORTH ON
SCHEDULE 3.1(CC) OF THE DISCLOSURE SCHEDULES.  TO THE KNOWLEDGE AND BELIEF OF
THE COMPANY, SUCH ACCOUNTING FIRM IS A REGISTERED PUBLIC ACCOUNTING FIRM AS
REQUIRED BY THE EXCHANGE ACT WHO THE COMPANY EXPECTS WILL EXPRESS ITS OPINION
WITH RESPECT TO THE FINANCIAL STATEMENTS

 

16

--------------------------------------------------------------------------------


 


TO BE INCLUDED IN THE COMPANY’S NEXT ANNUAL REPORT ON FORM 10-K FOR THE YEAR
ENDING DECEMBER 31, 2009.


 


(DD)         ACKNOWLEDGMENT REGARDING PURCHASERS’ PURCHASE OF SECURITIES.  THE
COMPANY ACKNOWLEDGES AND AGREES THAT EACH OF THE PURCHASERS IS ACTING SOLELY IN
THE CAPACITY OF AN ARM’S LENGTH PURCHASER WITH RESPECT TO THE TRANSACTION
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY.  THE COMPANY FURTHER
ACKNOWLEDGES THAT NO PURCHASER IS ACTING AS A FINANCIAL ADVISOR OR FIDUCIARY OF
THE COMPANY (OR IN ANY SIMILAR CAPACITY) WITH RESPECT TO THE TRANSACTION
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY AND ANY ADVICE GIVEN BY ANY
PURCHASER OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR AGENTS IN CONNECTION
WITH THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY IS
MERELY INCIDENTAL TO THE PURCHASERS’ PURCHASE OF THE SECURITIES.  THE COMPANY
FURTHER REPRESENTS TO EACH PURCHASER THAT THE COMPANY’S DECISION TO ENTER INTO
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS HAS BEEN BASED SOLELY ON THE
INDEPENDENT EVALUATION OF THE TRANSACTIONS CONTEMPLATED HEREBY BY THE COMPANY
AND ITS REPRESENTATIVES.


 


(EE)         ACKNOWLEDGEMENT REGARDING PURCHASER’S TRADING ACTIVITY.  ANYTHING
IN THIS AGREEMENT OR ELSEWHERE HEREIN TO THE CONTRARY NOTWITHSTANDING (EXCEPT
FOR SECTIONS 3.2(E) AND 4.14 HEREOF), IT IS UNDERSTOOD AND ACKNOWLEDGED BY THE
COMPANY THAT: (I) NONE OF THE PURCHASERS HAVE BEEN ASKED BY THE COMPANY TO
AGREE, NOR HAS ANY PURCHASER AGREED, TO DESIST FROM PURCHASING OR SELLING, LONG
AND/OR SHORT, SECURITIES OF THE COMPANY, OR “DERIVATIVE” SECURITIES BASED ON
SECURITIES ISSUED BY THE COMPANY OR TO HOLD THE SECURITIES FOR ANY SPECIFIED
TERM; (II) PAST OR FUTURE OPEN MARKET OR OTHER TRANSACTIONS BY ANY PURCHASER,
SPECIFICALLY INCLUDING, WITHOUT LIMITATION, SHORT SALES OR “DERIVATIVE”
TRANSACTIONS, BEFORE OR AFTER THE CLOSING OF THIS OR FUTURE PRIVATE PLACEMENT
TRANSACTIONS, MAY NEGATIVELY IMPACT THE MARKET PRICE OF THE COMPANY’S
PUBLICLY-TRADED SECURITIES; (III) ANY PURCHASER, AND COUNTER-PARTIES IN
“DERIVATIVE” TRANSACTIONS TO WHICH ANY SUCH PURCHASER IS A PARTY, DIRECTLY OR
INDIRECTLY, PRESENTLY MAY HAVE A “SHORT” POSITION IN THE COMMON STOCK, AND
(IV) EACH PURCHASER SHALL NOT BE DEEMED TO HAVE ANY AFFILIATION WITH OR CONTROL
OVER ANY ARM’S LENGTH COUNTER-PARTY IN ANY “DERIVATIVE” TRANSACTION.  THE
COMPANY FURTHER UNDERSTANDS AND ACKNOWLEDGES THAT (Y) ONE OR MORE PURCHASERS MAY
ENGAGE IN HEDGING ACTIVITIES AT VARIOUS TIMES DURING THE PERIOD THAT THE
SECURITIES ARE OUTSTANDING, INCLUDING, WITHOUT LIMITATION, DURING THE PERIODS
THAT THE VALUE OF THE WARRANT SHARES DELIVERABLE WITH RESPECT TO SECURITIES ARE
BEING DETERMINED, AND (Z) SUCH HEDGING ACTIVITIES (IF ANY) COULD REDUCE THE
VALUE OF THE EXISTING STOCKHOLDERS’ EQUITY INTERESTS IN THE COMPANY AT AND AFTER
THE TIME THAT THE HEDGING ACTIVITIES ARE BEING CONDUCTED.  THE COMPANY
ACKNOWLEDGES THAT SUCH AFOREMENTIONED HEDGING ACTIVITIES DO NOT CONSTITUTE A
BREACH OF ANY OF THE TRANSACTION DOCUMENTS.


 


(FF)           REGULATION M COMPLIANCE.  THE COMPANY HAS NOT, AND TO ITS
KNOWLEDGE NO ONE ACTING ON ITS BEHALF HAS, (I) TAKEN, DIRECTLY OR INDIRECTLY,
ANY ACTION DESIGNED TO CAUSE OR TO RESULT IN THE STABILIZATION OR MANIPULATION
OF THE PRICE OF ANY SECURITY OF THE COMPANY TO FACILITATE THE SALE OR RESALE OF
ANY OF THE SECURITIES, (II) SOLD, BID FOR, PURCHASED, OR, PAID ANY COMPENSATION
FOR SOLICITING PURCHASES OF, ANY OF THE SECURITIES, OR (III) PAID OR AGREED TO
PAY TO ANY PERSON ANY COMPENSATION FOR SOLICITING ANOTHER TO PURCHASE ANY OTHER
SECURITIES OF THE COMPANY, OTHER THAN, IN THE CASE OF CLAUSES (II) AND

 

17

--------------------------------------------------------------------------------


 


(III), COMPENSATION PAID TO THE COMPANY’S PLACEMENT AGENT IN CONNECTION WITH THE
PLACEMENT OF THE SECURITIES.


 


(GG)         FDA.  AS TO EACH PRODUCT SUBJECT TO THE JURISDICTION OF THE U.S.
FOOD AND DRUG ADMINISTRATION (“FDA”) UNDER THE FEDERAL FOOD, DRUG AND COSMETIC
ACT, AS AMENDED, AND THE REGULATIONS THEREUNDER (“FDCA”) THAT IS MANUFACTURED,
PACKAGED, LABELED, TESTED, DISTRIBUTED, SOLD, AND/OR MARKETED BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES (EACH SUCH PRODUCT, A “PHARMACEUTICAL PRODUCT”), SUCH
PHARMACEUTICAL PRODUCT IS BEING MANUFACTURED, PACKAGED, LABELED, TESTED,
DISTRIBUTED, SOLD AND/OR MARKETED BY THE COMPANY IN COMPLIANCE WITH ALL
APPLICABLE REQUIREMENTS UNDER FDCA AND SIMILAR LAWS, RULES AND REGULATIONS
RELATING TO REGISTRATION, INVESTIGATIONAL USE, PREMARKET CLEARANCE, LICENSURE,
OR APPLICATION APPROVAL, GOOD MANUFACTURING PRACTICES, GOOD LABORATORY
PRACTICES, GOOD CLINICAL PRACTICES, PRODUCT LISTING, QUOTAS, LABELING,
ADVERTISING, RECORD KEEPING AND FILING OF REPORTS, EXCEPT WHERE THE FAILURE TO
BE IN COMPLIANCE WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  THERE IS NO PENDING,
COMPLETED OR, TO THE COMPANY’S KNOWLEDGE, THREATENED, ACTION (INCLUDING ANY
LAWSUIT, ARBITRATION, OR LEGAL OR ADMINISTRATIVE OR REGULATORY PROCEEDING,
CHARGE, COMPLAINT, OR INVESTIGATION) AGAINST THE COMPANY OR ANY OF ITS
SUBSIDIARIES, AND NONE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS RECEIVED
ANY NOTICE, WARNING LETTER OR OTHER COMMUNICATION FROM THE FDA OR ANY OTHER
GOVERNMENTAL ENTITY, WHICH (I) CONTESTS THE PREMARKET CLEARANCE, LICENSURE,
REGISTRATION, OR APPROVAL OF, THE USES OF, THE DISTRIBUTION OF, THE
MANUFACTURING OR PACKAGING OF, THE TESTING OF, THE SALE OF, OR THE LABELING AND
PROMOTION OF ANY PHARMACEUTICAL PRODUCT, (II) WITHDRAWS ITS APPROVAL OF,
REQUESTS THE RECALL, SUSPENSION, OR SEIZURE OF, OR WITHDRAWS OR ORDERS THE
WITHDRAWAL OF ADVERTISING OR SALES PROMOTIONAL MATERIALS RELATING TO, ANY
PHARMACEUTICAL PRODUCT, (III) IMPOSES A CLINICAL HOLD ON ANY CLINICAL
INVESTIGATION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, (IV) ENJOINS PRODUCTION
AT ANY FACILITY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, (V) ENTERS OR
PROPOSES TO ENTER INTO A CONSENT DECREE OF PERMANENT INJUNCTION WITH THE COMPANY
OR ANY OF ITS SUBSIDIARIES, OR (VI) OTHERWISE ALLEGES ANY VIOLATION OF ANY LAWS,
RULES OR REGULATIONS BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, AND WHICH,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, WOULD HAVE A MATERIAL ADVERSE EFFECT. 
THE PROPERTIES, BUSINESS AND OPERATIONS OF THE COMPANY HAVE BEEN AND ARE BEING
CONDUCTED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH ALL APPLICABLE LAWS,
RULES AND REGULATIONS OF THE FDA.  THE COMPANY HAS NOT BEEN INFORMED BY THE FDA
THAT THE FDA WILL PROHIBIT THE MARKETING, SALE, LICENSE OR USE IN THE UNITED
STATES OF ANY PRODUCT PROPOSED TO BE DEVELOPED, PRODUCED OR MARKETED BY THE
COMPANY NOR HAS THE FDA EXPRESSED ANY CONCERN AS TO APPROVING OR CLEARING FOR
MARKETING ANY PRODUCT BEING DEVELOPED OR PROPOSED TO BE DEVELOPED BY THE
COMPANY.


 


3.2           REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.  EACH PURCHASER,
FOR ITSELF AND FOR NO OTHER PURCHASER, HEREBY REPRESENTS AND WARRANTS AS OF THE
DATE HEREOF AND AS OF THE CLOSING DATE TO THE COMPANY AS FOLLOWS (UNLESS AS OF A
SPECIFIC DATE THEREIN):

 


(A)           ORGANIZATION; AUTHORITY.  SUCH PURCHASER IS EITHER AN INDIVIDUAL
OR AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION OF ITS ORGANIZATION WITH FULL RIGHT, CORPORATE OR
PARTNERSHIP POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND OTHERWISE TO CARRY OUT ITS OBLIGATIONS
HEREUNDER AND THEREUNDER. THE EXECUTION AND DELIVERY OF THIS AGREEMENT

 

18

--------------------------------------------------------------------------------


 


AND PERFORMANCE BY SUCH PURCHASER OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE, PARTNERSHIP,
LIMITED LIABILITY COMPANY OR SIMILAR ACTION, AS APPLICABLE, ON THE PART OF SUCH
PURCHASER.  EACH TRANSACTION DOCUMENT TO WHICH IT IS A PARTY HAS BEEN DULY
EXECUTED BY SUCH PURCHASER, AND WHEN DELIVERED BY SUCH PURCHASER IN ACCORDANCE
WITH THE TERMS HEREOF, WILL CONSTITUTE THE VALID AND LEGALLY BINDING OBLIGATION
OF SUCH PURCHASER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT:
(I) AS LIMITED BY GENERAL EQUITABLE PRINCIPLES AND APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION
AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, (II) AS LIMITED BY LAWS
RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER
EQUITABLE REMEDIES AND (III) INSOFAR AS INDEMNIFICATION AND CONTRIBUTION
PROVISIONS MAY BE LIMITED BY APPLICABLE LAW.


 


(B)           UNDERSTANDINGS OR ARRANGEMENTS.  SUCH PURCHASER IS ACQUIRING THE
SECURITIES AS PRINCIPAL FOR ITS OWN ACCOUNT AND HAS NO DIRECT OR INDIRECT
ARRANGEMENT OR UNDERSTANDINGS WITH ANY OTHER PERSONS TO DISTRIBUTE OR REGARDING
THE DISTRIBUTION OF SUCH SECURITIES (THIS REPRESENTATION AND WARRANTY NOT
LIMITING SUCH PURCHASER’S RIGHT TO SELL THE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT OR OTHERWISE IN COMPLIANCE WITH APPLICABLE FEDERAL AND
STATE SECURITIES LAWS).  SUCH PURCHASER IS ACQUIRING THE SECURITIES HEREUNDER IN
THE ORDINARY COURSE OF ITS BUSINESS.


 


(C)           PURCHASER STATUS.  AT THE TIME SUCH PURCHASER WAS OFFERED THE
SECURITIES, IT WAS, AND AS OF THE DATE HEREOF IT IS, AND ON EACH DATE ON WHICH
IT EXERCISES ANY WARRANTS, IT WILL BE EITHER: (I) AN “ACCREDITED INVESTOR” AS
DEFINED IN RULE 501(A)(1), (A)(2), (A)(3), (A)(7) OR (A)(8) UNDER THE SECURITIES
ACT OR (II) A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A(A) UNDER
THE SECURITIES ACT.  SUCH PURCHASER IS NOT REQUIRED TO BE REGISTERED AS A
BROKER-DEALER UNDER SECTION 15 OF THE EXCHANGE ACT.


 


(D)           EXPERIENCE OF SUCH PURCHASER.  SUCH PURCHASER, EITHER ALONE OR
TOGETHER WITH ITS REPRESENTATIVES, HAS SUCH KNOWLEDGE, SOPHISTICATION AND
EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS SO AS TO BE CAPABLE OF EVALUATING
THE MERITS AND RISKS OF THE PROSPECTIVE INVESTMENT IN THE SECURITIES, AND HAS SO
EVALUATED THE MERITS AND RISKS OF SUCH INVESTMENT.  SUCH PURCHASER IS ABLE TO
BEAR THE ECONOMIC RISK OF AN INVESTMENT IN THE SECURITIES AND, AT THE PRESENT
TIME, IS ABLE TO AFFORD A COMPLETE LOSS OF SUCH INVESTMENT.


 


(E)           CERTAIN TRANSACTIONS AND CONFIDENTIALITY.  OTHER THAN CONSUMMATING
THE TRANSACTIONS CONTEMPLATED HEREUNDER, SUCH PURCHASER HAS NOT, NOR HAS ANY
PERSON ACTING ON BEHALF OF OR PURSUANT TO ANY UNDERSTANDING WITH SUCH PURCHASER,
DIRECTLY OR INDIRECTLY EXECUTED ANY PURCHASES OR SALES, INCLUDING SHORT
SALES, OF THE SECURITIES OF THE COMPANY DURING THE PERIOD COMMENCING AS OF THE
TIME THAT SUCH PURCHASER FIRST RECEIVED A TERM SHEET (WRITTEN OR ORAL) AS OF THE
COMPANY OR ANY OTHER PERSON REPRESENTING THE COMPANY SETTING FORTH THE MATERIAL
TERMS OF THE TRANSACTIONS CONTEMPLATED HEREUNDER AND ENDING IMMEDIATELY PRIOR TO
THE EXECUTION HEREOF.  NOTWITHSTANDING THE FOREGOING, IN THE CASE OF A PURCHASER
THAT IS A MULTI-MANAGED INVESTMENT VEHICLE WHEREBY SEPARATE PORTFOLIO MANAGERS
MANAGE SEPARATE PORTIONS OF SUCH PURCHASER’S ASSETS AND THE PORTFOLIO MANAGERS
HAVE NO DIRECT KNOWLEDGE OF THE INVESTMENT DECISIONS MADE BY THE PORTFOLIO
MANAGERS MANAGING OTHER PORTIONS OF SUCH PURCHASER’S ASSETS, THE REPRESENTATION
SET FORTH ABOVE SHALL ONLY APPLY WITH RESPECT TO THE PORTION OF ASSETS MANAGED
BY THE PORTFOLIO MANAGER THAT MADE THE INVESTMENT

 

19

--------------------------------------------------------------------------------


 


DECISION TO PURCHASE THE SECURITIES COVERED BY THIS AGREEMENT.  OTHER THAN TO
OTHER PERSONS PARTY TO THIS AGREEMENT, SUCH PURCHASER HAS MAINTAINED THE
CONFIDENTIALITY OF ALL DISCLOSURES MADE TO IT IN CONNECTION WITH THIS
TRANSACTION (INCLUDING THE EXISTENCE AND TERMS OF THIS TRANSACTION). THE
PURCHASERS ACKNOWLEDGE THAT THEY HAVE READ THE PROSPECTUS, THE PROSPECTUS
SUPPLEMENT, THE REGISTRATION STATEMENT AND THE SEC REPORTS. THE PURCHASERS HAVE
NOT RECEIVED ANY WRITTEN DOCUMENTS THAT WOULD CONSTITUTE AN OFFER TO SELL, OR
THE SOLICITATION OF AN OFFER TO BUY THE SECURITIES OR THAT WOULD CONSTITUTE A
PROSPECTUS UNDER THE SECURITIES ACT, OTHER THAN THE PROSPECTUS AND THE
PROSPECTUS SUPPLEMENT. NOTWITHSTANDING THE FOREGOING, FOR AVOIDANCE OF DOUBT,
NOTHING CONTAINED HEREIN SHALL CONSTITUTE A REPRESENTATION OR WARRANTY, OR
PRECLUDE ANY ACTIONS, WITH RESPECT TO THE IDENTIFICATION OF THE AVAILABILITY OF,
OR SECURING OF, AVAILABLE SHARES TO BORROW IN ORDER TO EFFECT SHORT SALES OR
SIMILAR TRANSACTIONS IN THE FUTURE.

 


THE COMPANY ACKNOWLEDGES AND AGREES THAT THE REPRESENTATIONS CONTAINED IN
SECTION 3.2 SHALL NOT MODIFY, AMEND OR AFFECT SUCH PURCHASER’S RIGHT TO RELY ON
THE COMPANY’S REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT OR ANY
REPRESENTATIONS AND WARRANTIES CONTAINED IN ANY OTHER TRANSACTION DOCUMENT OR
ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED AND/OR DELIVERED IN CONNECTION WITH
THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED HEREBY.


 


ARTICLE IV.


OTHER AGREEMENTS OF THE PARTIES

 


4.1       WARRANT SHARES.  IF ALL OR ANY PORTION OF A WARRANT IS EXERCISED AT A
TIME WHEN THERE IS AN EFFECTIVE REGISTRATION STATEMENT TO COVER THE ISSUANCE OR
RESALE OF THE WARRANT SHARES OR IF THE WARRANT IS EXERCISED VIA CASHLESS
EXERCISE, THE WARRANT SHARES ISSUED PURSUANT TO ANY SUCH EXERCISE SHALL BE
ISSUED FREE OF ALL LEGENDS.  IF AT ANY TIME FOLLOWING THE DATE HEREOF THE
REGISTRATION STATEMENT (OR ANY SUBSEQUENT REGISTRATION STATEMENT REGISTERING THE
SALE OR RESALE OF THE WARRANT SHARES) IS NOT EFFECTIVE OR IS NOT OTHERWISE
AVAILABLE FOR THE SALE OR RESALE OF THE WARRANT SHARES, THE COMPANY SHALL
IMMEDIATELY NOTIFY THE HOLDERS OF THE WARRANTS IN WRITING THAT SUCH REGISTRATION
STATEMENT IS NOT THEN EFFECTIVE AND THEREAFTER SHALL PROMPTLY NOTIFY SUCH
HOLDERS WHEN THE REGISTRATION STATEMENT IS EFFECTIVE AGAIN AND AVAILABLE FOR THE
SALE OR RESALE OF THE WARRANT SHARES (IT BEING UNDERSTOOD AND AGREED THAT THE
FOREGOING SHALL NOT LIMIT THE ABILITY OF THE COMPANY TO ISSUE, OR ANY PURCHASER
TO SELL, ANY OF THE WARRANT SHARES IN COMPLIANCE WITH APPLICABLE FEDERAL AND
STATE SECURITIES LAWS).  THE COMPANY SHALL USE BEST EFFORTS TO KEEP A
REGISTRATION STATEMENT (INCLUDING THE REGISTRATION STATEMENT) REGISTERING THE
ISSUANCE OR RESALE OF THE WARRANT SHARES EFFECTIVE DURING THE TERM OF THE
WARRANTS.


 


4.2       FURNISHING OF INFORMATION.  UNTIL THE EARLIEST OF THE TIME THAT (I) NO
PURCHASER OWNS SECURITIES OR (II) THE WARRANTS HAVE EXPIRED, THE COMPANY
COVENANTS TO TIMELY FILE (OR OBTAIN EXTENSIONS IN RESPECT THEREOF AND FILE
WITHIN THE APPLICABLE GRACE PERIOD) ALL REPORTS REQUIRED TO BE FILED BY THE
COMPANY AFTER THE DATE HEREOF PURSUANT TO THE EXCHANGE ACT EVEN IF THE COMPANY
IS NOT THEN SUBJECT TO THE REPORTING REQUIREMENTS OF THE EXCHANGE ACT.  AS LONG
AS ANY PURCHASER OWNS SECURITIES, IF THE COMPANY IS NOT REQUIRED TO FILE REPORTS
PURSUANT TO THE EXCHANGE ACT, IT WILL PREPARE AND FURNISH TO THE PURCHASERS AND
MAKE PUBLICLY AVAILABLE IN ACCORDANCE WITH RULE 144(C) SUCH INFORMATION AS IS
REQUIRED FOR THE PURCHASERS TO SELL THE SECURITIES, INCLUDING WITHOUT
LIMITATION, UNDER RULE 144. THE COMPANY FURTHER COVENANTS THAT IT WILL TAKE SUCH
FURTHER ACTION AS ANY HOLDER OF SECURITIES MAY REASONABLY REQUEST, TO THE EXTENT
REQUIRED FROM TIME TO TIME TO

 

20

--------------------------------------------------------------------------------


 


ENABLE SUCH PERSON TO SELL SUCH SECURITIES WITHOUT REGISTRATION UNDER THE
SECURITIES ACT, INCLUDING WITHOUT LIMITATION, WITHIN THE REQUIREMENTS OF THE
EXEMPTION PROVIDED BY RULE 144.

 


4.3       INTEGRATION.  THE COMPANY SHALL NOT SELL, OFFER FOR SALE OR SOLICIT
OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS DEFINED IN
SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE OFFER OR SALE
OF THE SECURITIES FOR PURPOSES OF THE RULES AND REGULATIONS OF ANY TRADING
MARKET SUCH THAT IT WOULD REQUIRE STOCKHOLDER APPROVAL PRIOR TO THE CLOSING OF
SUCH OTHER TRANSACTION UNLESS STOCKHOLDER APPROVAL IS OBTAINED BEFORE THE
CLOSING OF SUCH SUBSEQUENT TRANSACTION.


 


4.4       SECURITIES LAWS DISCLOSURE; PUBLICITY.  THE COMPANY SHALL, BY
9:00 A.M. (NEW YORK CITY TIME) ON THE TRADING DAY IMMEDIATELY FOLLOWING THE DATE
HEREOF, ISSUE A PRESS RELEASE DISCLOSING THE MATERIAL TERMS OF THE TRANSACTIONS
CONTEMPLATED HEREBY.  FROM AND AFTER THE ISSUANCE OF SUCH PRESS RELEASE, THE
COMPANY SHALL HAVE PUBLICLY DISCLOSED ALL MATERIAL, NON-PUBLIC INFORMATION
DELIVERED TO ANY OF THE PURCHASERS BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  THE COMPANY
AND EACH PURCHASER SHALL CONSULT WITH EACH OTHER IN ISSUING ANY OTHER PRESS
RELEASES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY, AND NEITHER THE
COMPANY NOR ANY PURCHASER SHALL ISSUE ANY SUCH PRESS RELEASE NOR OTHERWISE MAKE
ANY SUCH PUBLIC STATEMENT WITHOUT THE PRIOR CONSENT OF THE COMPANY, WITH RESPECT
TO ANY PRESS RELEASE OF ANY PURCHASER, OR WITHOUT THE PRIOR CONSENT OF EACH
PURCHASER, WITH RESPECT TO ANY PRESS RELEASE OF THE COMPANY, WHICH CONSENT SHALL
NOT UNREASONABLY BE WITHHELD OR DELAYED, EXCEPT IF SUCH DISCLOSURE IS REQUIRED
BY LAW, IN WHICH CASE THE DISCLOSING PARTY SHALL PROMPTLY PROVIDE THE OTHER
PARTY WITH PRIOR NOTICE OF SUCH PUBLIC STATEMENT OR COMMUNICATION. 
NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL NOT PUBLICLY DISCLOSE THE NAME
OF ANY PURCHASER, OR INCLUDE THE NAME OF ANY PURCHASER IN ANY FILING WITH THE
COMMISSION OR ANY REGULATORY AGENCY OR TRADING MARKET, WITHOUT THE PRIOR WRITTEN
CONSENT OF SUCH PURCHASER, EXCEPT (A) AS REQUIRED BY FEDERAL SECURITIES LAW IN
CONNECTION WITH THE FILING OF FINAL TRANSACTION DOCUMENTS (INCLUDING SIGNATURE
PAGES THERETO) WITH THE COMMISSION AND (B) TO THE EXTENT SUCH DISCLOSURE IS
REQUIRED BY LAW OR TRADING MARKET REGULATIONS, IN WHICH CASE THE COMPANY SHALL
PROVIDE THE PURCHASERS WITH PRIOR NOTICE OF SUCH DISCLOSURE PERMITTED UNDER THIS
CLAUSE (B).


 


4.5       STOCKHOLDER RIGHTS PLAN.  NO CLAIM WILL BE MADE OR ENFORCED BY THE
COMPANY OR, WITH THE CONSENT OF THE COMPANY, ANY OTHER PERSON, THAT ANY
PURCHASER IS AN “ACQUIRING PERSON” UNDER ANY CONTROL SHARE ACQUISITION, BUSINESS
COMBINATION, POISON PILL (INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT)
OR SIMILAR ANTI-TAKEOVER PLAN OR ARRANGEMENT IN EFFECT OR HEREAFTER ADOPTED BY
THE COMPANY, OR THAT ANY PURCHASER COULD BE DEEMED TO TRIGGER THE PROVISIONS OF
ANY SUCH PLAN OR ARRANGEMENT, BY VIRTUE OF RECEIVING SECURITIES UNDER THE
TRANSACTION DOCUMENTS OR UNDER ANY OTHER AGREEMENT BETWEEN THE COMPANY AND THE
PURCHASERS.

 


4.6       NON-PUBLIC INFORMATION.  EXCEPT WITH RESPECT TO THE MATERIAL TERMS AND
CONDITIONS OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS, THE
COMPANY COVENANTS AND AGREES THAT NEITHER IT, NOR ANY OTHER PERSON ACTING ON ITS
BEHALF WILL PROVIDE ANY PURCHASER OR ITS AGENTS OR COUNSEL WITH ANY INFORMATION
THAT THE COMPANY BELIEVES CONSTITUTES MATERIAL NON-PUBLIC INFORMATION, UNLESS
PRIOR THERETO SUCH PURCHASER SHALL HAVE EXECUTED A WRITTEN AGREEMENT WITH THE
COMPANY REGARDING THE CONFIDENTIALITY AND USE OF SUCH INFORMATION.  THE COMPANY

 

21

--------------------------------------------------------------------------------


 


UNDERSTANDS AND CONFIRMS THAT EACH PURCHASER SHALL BE RELYING ON THE FOREGOING
COVENANT IN EFFECTING TRANSACTIONS IN SECURITIES OF THE COMPANY.

 


4.7       USE OF PROCEEDS.  EXCEPT AS SET FORTH IN THE PROSPECTUS SUPPLEMENT,
THE COMPANY SHALL USE THE NET PROCEEDS FROM THE SALE OF THE SECURITIES HEREUNDER
FOR WORKING CAPITAL PURPOSES.


 


4.8       INDEMNIFICATION OF PURCHASERS.   SUBJECT TO THE PROVISIONS OF THIS
SECTION 4.8, THE COMPANY WILL INDEMNIFY AND HOLD EACH PURCHASER AND ITS
DIRECTORS, OFFICERS, STOCKHOLDERS, MEMBERS, PARTNERS, EMPLOYEES AND AGENTS (AND
ANY OTHER PERSONS WITH A FUNCTIONALLY EQUIVALENT ROLE OF A PERSON HOLDING SUCH
TITLES NOTWITHSTANDING A LACK OF SUCH TITLE OR ANY OTHER TITLE), EACH PERSON WHO
CONTROLS SUCH PURCHASER (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT
AND SECTION 20 OF THE EXCHANGE ACT), AND THE DIRECTORS, OFFICERS, STOCKHOLDERS,
AGENTS, MEMBERS, PARTNERS OR EMPLOYEES (AND ANY OTHER PERSONS WITH A
FUNCTIONALLY EQUIVALENT ROLE OF A PERSON HOLDING SUCH TITLES NOTWITHSTANDING A
LACK OF SUCH TITLE OR ANY OTHER TITLE) OF SUCH CONTROLLING PERSONS (EACH, A
“PURCHASER PARTY”) HARMLESS FROM ANY AND ALL LOSSES, LIABILITIES, OBLIGATIONS,
CLAIMS, CONTINGENCIES, DAMAGES, COSTS AND EXPENSES, INCLUDING ALL JUDGMENTS,
AMOUNTS PAID IN SETTLEMENTS, COURT COSTS AND REASONABLE ATTORNEYS’ FEES AND
COSTS OF INVESTIGATION THAT ANY SUCH PURCHASER PARTY MAY SUFFER OR INCUR DUE TO
A CLAIM BY A THIRD PARTY AS A RESULT OF OR RELATING TO (A) ANY BREACH OF ANY OF
THE REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS MADE BY THE COMPANY IN
THIS AGREEMENT OR IN THE OTHER TRANSACTION DOCUMENTS OR (B) ANY ACTION
INSTITUTED AGAINST A PURCHASER IN ANY CAPACITY, OR ANY OF THEM OR THEIR
RESPECTIVE AFFILIATES, BY ANY STOCKHOLDER OF THE COMPANY WHO IS NOT AN AFFILIATE
OF SUCH PURCHASER, WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS (UNLESS SUCH ACTION IS BASED UPON A BREACH OF SUCH
PURCHASER’S REPRESENTATIONS, WARRANTIES OR COVENANTS UNDER THE TRANSACTION
DOCUMENTS OR ANY AGREEMENTS OR UNDERSTANDINGS SUCH PURCHASER MAY HAVE WITH ANY
SUCH STOCKHOLDER OR ANY VIOLATIONS BY SUCH PURCHASER OF STATE OR FEDERAL
SECURITIES LAWS OR ANY CONDUCT BY SUCH PURCHASER WHICH CONSTITUTES FRAUD, GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR MALFEASANCE).  IF ANY ACTION SHALL BE BROUGHT
AGAINST ANY PURCHASER PARTY IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT PURSUANT
TO THIS AGREEMENT, SUCH PURCHASER PARTY SHALL PROMPTLY NOTIFY THE COMPANY IN
WRITING, AND THE COMPANY SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF WITH
COUNSEL OF ITS OWN CHOOSING REASONABLY ACCEPTABLE TO THE PURCHASER PARTY.  ANY
PURCHASER PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY SUCH
ACTION AND PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND EXPENSES OF SUCH
COUNSEL SHALL BE AT THE EXPENSE OF SUCH PURCHASER PARTY EXCEPT TO THE EXTENT
THAT (I) THE EMPLOYMENT THEREOF HAS BEEN SPECIFICALLY AUTHORIZED BY THE COMPANY
IN WRITING, (II) THE COMPANY HAS FAILED AFTER A REASONABLE PERIOD OF TIME TO
ASSUME SUCH DEFENSE AND TO EMPLOY COUNSEL OR (III) IN SUCH ACTION THERE IS, IN
THE REASONABLE OPINION OF COUNSEL, A MATERIAL CONFLICT ON ANY MATERIAL ISSUE
BETWEEN THE POSITION OF THE COMPANY AND THE POSITION OF SUCH PURCHASER PARTY, IN
WHICH CASE THE COMPANY SHALL BE RESPONSIBLE FOR THE REASONABLE FEES AND EXPENSES
OF NO MORE THAN ONE SUCH SEPARATE COUNSEL.  THE COMPANY WILL NOT BE LIABLE TO
ANY PURCHASER PARTY UNDER THIS AGREEMENT (Y) FOR ANY SETTLEMENT BY A PURCHASER
PARTY EFFECTED WITHOUT THE COMPANY’S PRIOR WRITTEN CONSENT, WHICH SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED; OR (Z) TO THE EXTENT, BUT ONLY TO THE EXTENT
THAT A LOSS, CLAIM, DAMAGE OR LIABILITY IS ATTRIBUTABLE TO ANY PURCHASER PARTY’S
BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS MADE
BY SUCH PURCHASER PARTY IN THIS AGREEMENT OR IN THE OTHER TRANSACTION DOCUMENTS.
THE COMPANY WILL HAVE THE EXCLUSIVE RIGHT TO SETTLE ANY CLAIM OR PROCEEDING,
PROVIDED THAT THE COMPANY WILL NOT SETTLE ANY SUCH CLAIM, ACTION OR PROCEEDING
WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER PARTY, WHICH WILL NOT BE
UNREASONABLY WITHHELD OR DELAYED;

 

22

--------------------------------------------------------------------------------


 


PROVIDED, HOWEVER, THAT SUCH CONSENT SHALL NOT BE REQUIRED IF THE SETTLEMENT
INCLUDES A FULL AND UNCONDITIONAL RELEASE SATISFACTORY TO THE PURCHASER PARTY
FROM ALL LIABILITY ARISING OR THAT MAY ARISE OUT OF SUCH CLAIM OR PROCEEDING AND
DOES NOT INCLUDE A STATEMENT AS TO OR AN ADMISSION OF FAULT, CULPABILITY OR A
FAILURE TO ACT BY OR ON BEHALF OF ANY PURCHASER PARTY.


 


4.9       RESERVATION OF COMMON STOCK. AS OF THE DATE HEREOF, THE COMPANY HAS
RESERVED AND THE COMPANY SHALL CONTINUE TO RESERVE AND KEEP AVAILABLE AT ALL
TIMES, FREE OF PREEMPTIVE RIGHTS, A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK
FOR THE PURPOSE OF ENABLING THE COMPANY TO ISSUE SHARES PURSUANT TO THIS
AGREEMENT AND WARRANT SHARES PURSUANT TO ANY EXERCISE OF THE WARRANTS.


 


4.10         LISTING OF COMMON STOCK. THE COMPANY HEREBY AGREES TO USE
REASONABLE BEST EFFORTS TO MAINTAIN THE LISTING OR QUOTATION OF THE COMMON STOCK
ON THE TRADING MARKET ON WHICH IT IS CURRENTLY LISTED, AND CONCURRENTLY WITH THE
CLOSING, THE COMPANY SHALL APPLY TO LIST OR QUOTE ALL OF THE SHARES AND WARRANT
SHARES ON SUCH TRADING MARKET AND PROMPTLY SECURE THE LISTING OF ALL OF THE
SHARES AND WARRANT SHARES ON SUCH TRADING MARKET. THE COMPANY FURTHER AGREES, IF
THE COMPANY APPLIES TO HAVE THE COMMON STOCK TRADED ON ANY OTHER TRADING MARKET,
IT WILL THEN INCLUDE IN SUCH APPLICATION ALL OF THE SHARES AND WARRANT SHARES,
AND WILL TAKE SUCH OTHER ACTION AS IS NECESSARY TO CAUSE ALL OF THE SHARES AND
WARRANT SHARES TO BE LISTED OR QUOTED ON SUCH OTHER TRADING MARKET AS PROMPTLY
AS POSSIBLE.  THE COMPANY WILL USE ITS REASONABLE BEST EFFORTS TO CONTINUE THE
LISTING AND TRADING OF ITS COMMON STOCK ON A TRADING MARKET AND WILL COMPLY IN
ALL MATERIAL RESPECTS WITH THE COMPANY’S REPORTING, FILING AND OTHER OBLIGATIONS
UNDER THE BYLAWS OR RULES OF THE TRADING MARKET.


 


4.11         [RESERVED]


 


4.12         SUBSEQUENT EQUITY SALES.  FROM THE DATE HEREOF UNTIL 30 DAYS AFTER
THE CLOSING DATE, THE COMPANY SHALL NOT ISSUE, ENTER INTO ANY AGREEMENT TO ISSUE
OR ANNOUNCE THE ISSUANCE OR PROPOSED ISSUANCE OF ANY SHARES OF COMMON STOCK OR
COMMON STOCK EQUIVALENTS. NOTWITHSTANDING THE FOREGOING, THIS SECTION 4.12 SHALL
NOT APPLY IN RESPECT OF AN EXEMPT ISSUANCE.


 


4.13         EQUAL TREATMENT OF PURCHASERS.  NO CONSIDERATION (INCLUDING ANY
MODIFICATION OF ANY TRANSACTION DOCUMENT) SHALL BE OFFERED OR PAID TO ANY PERSON
TO AMEND OR CONSENT TO A WAIVER OR MODIFICATION OF ANY PROVISION OF ANY OF THE
TRANSACTION DOCUMENTS UNLESS THE SAME CONSIDERATION IS ALSO OFFERED TO ALL OF
THE PARTIES TO THE TRANSACTION DOCUMENTS.  FOR CLARIFICATION PURPOSES, THIS
PROVISION CONSTITUTES A SEPARATE RIGHT GRANTED TO EACH PURCHASER BY THE COMPANY
AND NEGOTIATED SEPARATELY BY EACH PURCHASER, AND IS INTENDED FOR THE COMPANY TO
TREAT THE PURCHASERS AS A CLASS AND SHALL NOT IN ANY WAY BE CONSTRUED AS THE
PURCHASERS ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO THE PURCHASE,
DISPOSITION OR VOTING OF SECURITIES OR OTHERWISE.


 


4.14         CERTAIN TRANSACTIONS AND CONFIDENTIALITY. EACH PURCHASER, SEVERALLY
AND NOT JOINTLY WITH THE OTHER PURCHASERS, COVENANTS THAT NEITHER IT NOR ANY
AFFILIATE ACTING ON ITS BEHALF OR PURSUANT TO ANY UNDERSTANDING WITH IT WILL
EXECUTE ANY PURCHASES OR SALES, INCLUDING SHORT SALES OF ANY OF THE COMPANY’S
SECURITIES DURING THE PERIOD COMMENCING WITH THE EXECUTION OF THIS AGREEMENT AND
ENDING AT SUCH TIME THAT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE
FIRST PUBLICLY ANNOUNCED PURSUANT TO THE INITIAL PRESS RELEASE AS DESCRIBED IN
SECTION 4.4.  EACH

 

23

--------------------------------------------------------------------------------


 


PURCHASER, SEVERALLY AND NOT JOINTLY WITH THE OTHER PURCHASERS, COVENANTS THAT
UNTIL SUCH TIME AS THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE PUBLICLY
DISCLOSED BY THE COMPANY PURSUANT TO THE INITIAL PRESS RELEASE AS DESCRIBED IN
SECTION 4.4, SUCH PURCHASER WILL MAINTAIN THE CONFIDENTIALITY OF THE EXISTENCE
AND TERMS OF THIS TRANSACTION AND THE INFORMATION INCLUDED IN THE DISCLOSURE
SCHEDULES.  NOTWITHSTANDING THE FOREGOING AND NOTWITHSTANDING ANYTHING CONTAINED
IN THIS AGREEMENT TO THE CONTRARY, THE COMPANY EXPRESSLY ACKNOWLEDGES AND AGREES
THAT (I) NO PURCHASER MAKES ANY REPRESENTATION, WARRANTY OR COVENANT HEREBY THAT
IT WILL NOT ENGAGE IN EFFECTING TRANSACTIONS IN ANY SECURITIES OF THE COMPANY
AFTER THE TIME THAT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE FIRST
PUBLICLY ANNOUNCED PURSUANT TO THE INITIAL PRESS RELEASE AS DESCRIBED IN
SECTION 4.4, (II) NO PURCHASER SHALL BE RESTRICTED OR PROHIBITED FROM EFFECTING
ANY TRANSACTIONS IN ANY SECURITIES OF THE COMPANY IN ACCORDANCE WITH APPLICABLE
SECURITIES LAWS FROM AND AFTER THE TIME THAT THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT ARE FIRST PUBLICLY ANNOUNCED PURSUANT TO THE INITIAL PRESS
RELEASE AS DESCRIBED IN SECTION 4.4 AND (III) NO PURCHASER SHALL HAVE ANY DUTY
OF CONFIDENTIALITY TO THE COMPANY OR ITS SUBSIDIARIES AFTER THE ISSUANCE OF THE
INITIAL PRESS RELEASE AS DESCRIBED IN SECTION 4.4.  NOTWITHSTANDING THE
FOREGOING, IN THE CASE OF A PURCHASER THAT IS A MULTI-MANAGED INVESTMENT VEHICLE
WHEREBY SEPARATE PORTFOLIO MANAGERS MANAGE SEPARATE PORTIONS OF SUCH PURCHASER’S
ASSETS AND THE PORTFOLIO MANAGERS HAVE NO DIRECT KNOWLEDGE OF THE INVESTMENT
DECISIONS MADE BY THE PORTFOLIO MANAGERS MANAGING OTHER PORTIONS OF SUCH
PURCHASER’S ASSETS, THE COVENANT SET FORTH ABOVE SHALL ONLY APPLY WITH RESPECT
TO THE PORTION OF ASSETS MANAGED BY THE PORTFOLIO MANAGER THAT MADE THE
INVESTMENT DECISION TO PURCHASE THE SECURITIES COVERED BY THIS AGREEMENT.

 


ARTICLE V.


MISCELLANEOUS

 


5.1       TERMINATION.  THIS AGREEMENT MAY BE TERMINATED BY ANY PURCHASER, AS TO
SUCH PURCHASER’S OBLIGATIONS HEREUNDER ONLY AND WITHOUT ANY EFFECT WHATSOEVER ON
THE OBLIGATIONS BETWEEN THE COMPANY AND THE OTHER PURCHASERS, BY WRITTEN NOTICE
TO THE OTHER PARTIES, IF THE CLOSING HAS NOT BEEN CONSUMMATED ON OR BEFORE
MARCH 11, 2010; PROVIDED, HOWEVER, THAT NO SUCH TERMINATION WILL AFFECT THE
RIGHT OF ANY PARTY TO SUE FOR ANY BREACH BY THE OTHER PARTY (OR PARTIES).


 


5.2       FEES AND EXPENSES.  EXCEPT AS EXPRESSLY SET FORTH IN THE TRANSACTION
DOCUMENTS TO THE CONTRARY, EACH PARTY SHALL PAY THE FEES AND EXPENSES OF ITS
ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER EXPERTS, IF ANY, AND ALL OTHER EXPENSES
INCURRED BY SUCH PARTY INCIDENT TO THE NEGOTIATION, PREPARATION, EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT.  THE COMPANY SHALL PAY ALL TRANSFER
AGENT FEES, STAMP TAXES AND OTHER TAXES AND DUTIES LEVIED IN CONNECTION WITH THE
DELIVERY OF ANY SECURITIES TO THE PURCHASERS.


 


5.3       ENTIRE AGREEMENT.  THE TRANSACTION DOCUMENTS, TOGETHER WITH THE
EXHIBITS AND SCHEDULES THERETO, THE PROSPECTUS AND THE PROSPECTUS SUPPLEMENT,
CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, WITH RESPECT TO SUCH MATTERS, WHICH THE PARTIES ACKNOWLEDGE HAVE BEEN
MERGED INTO SUCH DOCUMENTS, EXHIBITS AND SCHEDULES.


 


5.4       NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR DELIVERIES
REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED GIVEN AND EFFECTIVE

 

24

--------------------------------------------------------------------------------


 


ON THE EARLIEST OF: (A) THE DATE OF TRANSMISSION, IF SUCH NOTICE OR
COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER SET FORTH ON
THE SIGNATURE PAGES ATTACHED HERETO PRIOR TO 5:30 P.M. (NEW YORK CITY TIME) ON A
TRADING DAY, (B) THE NEXT TRADING DAY AFTER THE DATE OF TRANSMISSION, IF SUCH
NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE NUMBER SET
FORTH ON THE SIGNATURE PAGES ATTACHED HERETO ON A DAY THAT IS NOT A TRADING DAY
OR LATER THAN 5:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (C) THE SECOND
(2ND) TRADING DAY FOLLOWING THE DATE OF MAILING, IF SENT BY U.S. NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO
WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN.  THE ADDRESS FOR SUCH NOTICES AND
COMMUNICATIONS SHALL BE AS SET FORTH ON THE SIGNATURE PAGES ATTACHED HERETO.


 


5.5       AMENDMENTS; WAIVERS.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED,
MODIFIED, SUPPLEMENTED OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED, IN THE
CASE OF AN AMENDMENT, BY THE COMPANY AND THE PURCHASERS OR, IN THE CASE OF A
WAIVER, BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY SUCH WAIVED PROVISION IS
SOUGHT.  NO WAIVER OF ANY DEFAULT WITH RESPECT TO ANY PROVISION, CONDITION OR
REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE A CONTINUING WAIVER IN THE
FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY OTHER PROVISION,
CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR OMISSION OF ANY PARTY TO
EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR THE EXERCISE OF ANY SUCH
RIGHT.


 


5.6       HEADINGS.  THE HEADINGS HEREIN ARE FOR CONVENIENCE ONLY, DO NOT
CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT
ANY OF THE PROVISIONS HEREOF.


 


5.7       SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND PERMITTED ASSIGNS. 
THE COMPANY MAY NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH PURCHASER (OTHER THAN BY MERGER).  ANY
PURCHASER MAY ASSIGN ANY OR ALL OF ITS RIGHTS UNDER THIS AGREEMENT TO ANY PERSON
TO WHOM SUCH PURCHASER ASSIGNS OR TRANSFERS ANY SECURITIES, PROVIDED THAT SUCH
TRANSFEREE AGREES IN WRITING TO BE BOUND, WITH RESPECT TO THE TRANSFERRED
SECURITIES, BY THE PROVISIONS OF THE TRANSACTION DOCUMENTS THAT APPLY TO THE
“PURCHASERS.”


 


5.8       NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED
ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON, EXCEPT AS OTHERWISE SET FORTH IN SECTION 4.8.


 


5.9       GOVERNING LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THE TRANSACTION DOCUMENTS SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH
PARTY AGREES THAT ALL LEGAL PROCEEDINGS CONCERNING THE INTERPRETATIONS,
ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
ANY OTHER TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS
RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, STOCKHOLDERS, EMPLOYEES OR AGENTS)
SHALL BE COMMENCED EXCLUSIVELY IN THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF NEW YORK. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND

 

25

--------------------------------------------------------------------------------


 


AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION
OR PROCEEDING IS IMPROPER OR IS AN INCONVENIENT VENUE FOR SUCH PROCEEDING.  EACH
PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY
THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.  IF EITHER PARTY SHALL COMMENCE AN ACTION OR PROCEEDING TO ENFORCE ANY
PROVISIONS OF THE TRANSACTION DOCUMENTS, THEN, IN ADDITION TO THE OBLIGATIONS OF
THE COMPANY UNDER SECTION 4.8, THE PREVAILING PARTY IN SUCH ACTION OR PROCEEDING
SHALL BE REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS’ FEES AND
OTHER COSTS AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION AND
PROSECUTION OF SUCH ACTION OR PROCEEDING.


 


5.10         SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN
SHALL SURVIVE THE CLOSING AND THE DELIVERY OF THE SECURITIES.


 


5.11         EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE AND THE
SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY
EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT BOTH
PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY SIGNATURE IS
DELIVERED BY FACSIMILE TRANSMISSION OR BY E-MAIL DELIVERY OF A “.PDF” FORMAT
DATA FILE, SUCH SIGNATURE SHALL CREATE A VALID AND BINDING OBLIGATION OF THE
PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) WITH THE SAME
FORCE AND EFFECT AS IF SUCH FACSIMILE OR “.PDF” SIGNATURE PAGE WERE AN ORIGINAL
THEREOF.


 


5.12         SEVERABILITY.  IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF
THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID,
ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND THE PARTIES
HERETO SHALL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO FIND AND EMPLOY AN
ALTERNATIVE MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT
CONTEMPLATED BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION. IT IS HEREBY
STIPULATED AND DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE
EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT
INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR
UNENFORCEABLE.


 


5.13         RESCISSION AND WITHDRAWAL RIGHT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR PROVISIONS OF) ANY OF
THE OTHER TRANSACTION DOCUMENTS, WHENEVER ANY PURCHASER EXERCISES A RIGHT,
ELECTION, DEMAND OR OPTION UNDER A TRANSACTION DOCUMENT AND THE COMPANY DOES NOT
TIMELY PERFORM ITS RELATED OBLIGATIONS WITHIN THE PERIODS THEREIN PROVIDED, THEN
SUCH PURCHASER MAY RESCIND OR WITHDRAW, IN ITS SOLE DISCRETION FROM TIME TO TIME
UPON WRITTEN NOTICE TO THE COMPANY, ANY RELEVANT NOTICE, DEMAND OR ELECTION IN
WHOLE OR IN PART WITHOUT PREJUDICE TO ITS FUTURE ACTIONS AND RIGHTS; PROVIDED,
HOWEVER, THAT IN THE CASE OF A RESCISSION OF AN EXERCISE OF A WARRANT, THE
APPLICABLE PURCHASER SHALL BE REQUIRED TO RETURN ANY SHARES OF COMMON STOCK
SUBJECT TO ANY SUCH RESCINDED EXERCISE NOTICE CONCURRENTLY WITH THE RETURN TO
SUCH PURCHASER OF THE AGGREGATE EXERCISE PRICE PAID TO THE COMPANY FOR SUCH
SHARES AND THE RESTORATION OF SUCH PURCHASER’S RIGHT TO ACQUIRE SUCH SHARES
PURSUANT TO SUCH

 

26

--------------------------------------------------------------------------------


 


PURCHASER’S WARRANT (INCLUDING, ISSUANCE OF A REPLACEMENT WARRANT CERTIFICATE
EVIDENCING SUCH RESTORED RIGHT).


 


5.14         REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR INSTRUMENT
EVIDENCING ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED, THE COMPANY
SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR AND UPON
CANCELLATION THEREOF (IN THE CASE OF MUTILATION), OR IN LIEU OF AND SUBSTITUTION
THEREFOR, A NEW CERTIFICATE OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND
CUSTOMARY AND REASONABLE INDEMNITY OR SECURITY, IF REQUESTED.  THE APPLICANT FOR
A NEW CERTIFICATE OR INSTRUMENT UNDER SUCH CIRCUMSTANCES SHALL ALSO PAY ANY
REASONABLE THIRD-PARTY COSTS (INCLUDING CUSTOMARY INDEMNITY) ASSOCIATED WITH THE
ISSUANCE OF SUCH REPLACEMENT SECURITIES.


 


5.15         REMEDIES.  IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS
PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF DAMAGES, EACH OF THE
PURCHASERS AND THE COMPANY WILL BE ENTITLED TO SPECIFIC PERFORMANCE UNDER THE
TRANSACTION DOCUMENTS.  THE PARTIES AGREE THAT MONETARY DAMAGES MAY NOT BE
ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY BREACH OF
OBLIGATIONS CONTAINED IN THE TRANSACTION DOCUMENTS AND HEREBY AGREE TO WAIVE AND
NOT TO ASSERT IN ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE
DEFENSE THAT A REMEDY AT LAW WOULD BE ADEQUATE.


 


5.16         PAYMENT SET ASIDE.  TO THE EXTENT THAT THE COMPANY MAKES A PAYMENT
OR PAYMENTS TO ANY PURCHASER PURSUANT TO ANY TRANSACTION DOCUMENT OR A PURCHASER
ENFORCES OR EXERCISES ITS RIGHTS THEREUNDER, AND SUCH PAYMENT OR PAYMENTS OR THE
PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART THEREOF ARE SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE, RECOVERED
FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID OR OTHERWISE RESTORED
TO THE COMPANY, A TRUSTEE, RECEIVER OR ANY OTHER PERSON UNDER ANY LAW
(INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON
LAW OR EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY SUCH RESTORATION
THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE SATISFIED SHALL BE
REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH PAYMENT HAD NOT BEEN
MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


 


5.17         INDEPENDENT NATURE OF PURCHASERS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH PURCHASER UNDER ANY TRANSACTION DOCUMENT ARE SEVERAL AND NOT
JOINT WITH THE OBLIGATIONS OF ANY OTHER PURCHASER, AND NO PURCHASER SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OR NON-PERFORMANCE OF THE OBLIGATIONS
OF ANY OTHER PURCHASER UNDER ANY TRANSACTION DOCUMENT.  NOTHING CONTAINED HEREIN
OR IN ANY OTHER TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY PURCHASER
PURSUANT THERETO, SHALL BE DEEMED TO CONSTITUTE THE PURCHASERS AS A PARTNERSHIP,
AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE PURCHASERS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP
WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS.  EACH PURCHASER SHALL BE ENTITLED TO INDEPENDENTLY
PROTECT AND ENFORCE ITS RIGHTS INCLUDING, WITHOUT LIMITATION, THE RIGHTS ARISING
OUT OF THIS AGREEMENT OR OUT OF THE OTHER TRANSACTION DOCUMENTS, AND IT SHALL
NOT BE NECESSARY FOR ANY OTHER PURCHASER TO BE JOINED AS AN ADDITIONAL PARTY IN
ANY PROCEEDING FOR SUCH PURPOSE.  EACH PURCHASER HAS BEEN REPRESENTED BY ITS OWN
SEPARATE LEGAL COUNSEL IN THEIR REVIEW AND NEGOTIATION OF THE TRANSACTION
DOCUMENTS.  THE COMPANY HAS ELECTED TO PROVIDE ALL PURCHASERS WITH THE SAME
TERMS AND TRANSACTION DOCUMENTS FOR THE CONVENIENCE OF THE COMPANY AND NOT
BECAUSE IT WAS REQUIRED OR REQUESTED TO DO SO BY ANY OF THE PURCHASERS.  FOR
REASONS OF ADMINISTRATIVE

 

27

--------------------------------------------------------------------------------


 


CONVENIENCE ONLY, EACH PURCHASER AND ITS RESPECTIVE COUNSEL HAVE CHOSEN TO
COMMUNICATE WITH THE COMPANY THROUGH WS.  WS DOES NOT REPRESENT ANY OF THE
PURCHASERS AND ONLY REPRESENTS RODMAN & RENSHAW, THE PLACEMENT AGENT.


 


5.18         LIQUIDATED DAMAGES.  THE COMPANY’S OBLIGATIONS TO PAY ANY PARTIAL
LIQUIDATED DAMAGES OR OTHER AMOUNTS OWING UNDER THE TRANSACTION DOCUMENTS IS A
CONTINUING OBLIGATION OF THE COMPANY AND SHALL NOT TERMINATE UNTIL ALL UNPAID
PARTIAL LIQUIDATED DAMAGES AND OTHER AMOUNTS HAVE BEEN PAID NOTWITHSTANDING THE
FACT THAT THE INSTRUMENT OR SECURITY PURSUANT TO WHICH SUCH PARTIAL LIQUIDATED
DAMAGES OR OTHER AMOUNTS ARE DUE AND PAYABLE SHALL HAVE BEEN CANCELED.


 


5.19         SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  IF THE LAST OR APPOINTED DAY
FOR THE TAKING OF ANY ACTION OR THE EXPIRATION OF ANY RIGHT REQUIRED OR GRANTED
HEREIN SHALL NOT BE A BUSINESS DAY, THEN SUCH ACTION MAY BE TAKEN OR SUCH RIGHT
MAY BE EXERCISED ON THE NEXT SUCCEEDING BUSINESS DAY.


 


5.20         CONSTRUCTION. THE PARTIES AGREE THAT EACH OF THEM AND/OR THEIR
RESPECTIVE COUNSEL HAS REVIEWED AND HAD AN OPPORTUNITY TO REVISE THE TRANSACTION
DOCUMENTS AND, THEREFORE, THE NORMAL RULE OF CONSTRUCTION TO THE EFFECT THAT ANY
AMBIGUITIES ARE TO BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE EMPLOYED
IN THE INTERPRETATION OF THE TRANSACTION DOCUMENTS OR ANY AMENDMENTS HERETO. IN
ADDITION, EACH AND EVERY REFERENCE TO SHARE PRICES AND SHARES OF COMMON STOCK IN
ANY TRANSACTION DOCUMENT SHALL BE SUBJECT TO ADJUSTMENT FOR REVERSE AND FORWARD
STOCK SPLITS, STOCK DIVIDENDS, STOCK COMBINATIONS AND OTHER SIMILAR TRANSACTIONS
OF THE COMMON STOCK THAT OCCUR AFTER THE DATE OF THIS AGREEMENT.


 


5.21         WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.


 

(Signature Pages Follow)

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

BIOSANTE PHARMACEUTICALS, INC.

 

Address for Notice:

 

 

 

 

 

 

By:

 

 

Fax: (847) 478-9260

 

Name:

 

 

 

Title:

 

 

 

With a copy to (which shall not constitute notice):

 

Oppenheimer Wolff & Donnelly LLP

Plaza VII, Suite 3300

45 South Seventh Street

Minneapolis, Minnesota 55402

Facsimile: (612) 607-7100

Attention: Amy E. Culbert, Esq.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

29

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser:

 

 

 

Signature of Authorized Signatory of Purchaser:

 

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

 

Email Address of Authorized Signatory:

 

 

 

Facsimile Number of Authorized Signatory:

 

 

Address for Notice of Purchaser:

 

 

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

 

Subscription Amount: $

 

Shares:

 

Warrant Shares:

 

[SIGNATURE PAGES CONTINUE]

 

30

--------------------------------------------------------------------------------